Exhibit 10.3

$28,500,000 CONSTRUCTION LOAN AGREEMENT

by and between

GGT CRESCENT GATEWAY FL VENTURE, LLC,

as Borrower

and

PNC BANK, NATIONAL ASSOCIATION,

as Lender

Dated: January 31, 2014

#3786759 – Construction Loan Agreement (Crescent Gateway)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1.

  DEFINITIONS      1      1.1   Definitions      1      1.2  
Interpretation/Construction      20      1.3   Accounting Principles; Changes in
GAAP      21   

2.

  AGREEMENT TO BORROW AND LEND      21      2.1   Agreement to Borrow and Lend
     21      2.2   The Note      21      2.3   Term      21      2.4   Extension
Option      21   

3.

  LOAN INTEREST RATES, PAYMENTS AND FEES      22      3.1   Interest Rate
Options      22      3.2   Loan Requests/LIBOR Interest Periods      23      3.3
  Default Interest and Late Payment Charge      23      3.4   LIBOR
Unascertainable      24      3.5   Selection of Interest Rate Options      24   
  3.6   Payments      24      3.7   Reserved      25      3.8   Interest Payment
Dates      25      3.9   Voluntary Prepayments      25      3.10   Mandatory
Prepayments      26      3.11   Application Among Interest Rate Options      26
     3.12   Increased Costs      26      3.13   Indemnity      27      3.14  
Taxes      27   

4.

  AFFIRMATIVE COVENANTS      29      4.1   Preservation of Existence, Etc.     
29      4.2   Performance of Obligations; Payment of Liabilities      29     
4.3   Compliance with Laws      29      4.4   Keeping of Records and Books of
Account      29      4.5   Maintenance of Insurance      30      4.6   Notice   
  30      4.7   Payment of Costs      30      4.8   Construction and Development
Documents, and the Project Covenant Documents      31      4.9   Compliance With
Construction and Development Documents, Project Covenant Documents and Other
Agreements      31      4.10   Interest Rate Hedge. Borrower may enter into an
Interest Rate Hedge for all or any portion of the Loan on such terms and
conditions as are acceptable to Lender. At Borrower’s request, PNC Capital
Markets will provide a proposal for such Interest Rate Hedge      31      4.11  
Further Assurances      31   

 

i



--------------------------------------------------------------------------------

  4.12   Estoppel Certificates. Borrower will deliver within ten (10) Business
Days after Lender’s written request a certificate duly executed and in form
satisfactory to Lender, stating and acknowledging, to the best of Borrower’s
knowledge, (i) the then unpaid principal balance, and interest due and unpaid,
under the Loan and that there are no defenses, off sets, counterclaims or
recoupments thereto (or, if such should not be the fact, then the facts and
circumstances relating to such defenses, off sets, counterclaims or
recoupments); (ii) that Borrower has kept, observed, complied with, fulfilled
and performed in all material respects every term, covenant and condition in
this Agreement and the other Loan Documents on its part to be kept and
performed; (iii) that no Potential Default or Event of Default exists; (iv) that
no event has occurred or is threatened which if continued could permit the
holder of any recourse indebtedness of Borrower or to which its property is
subject to accelerate the maturity thereof or enforce any lien securing the
same; and (v) that no litigation or administrative proceeding has been
instituted by or against Borrower which if adversely determined could constitute
a Material Adverse Effect (or, if such should not be the fact, then the facts
and circumstances relating to such event or litigation in detail) and covering
such other matters relating to Borrower, the Loan or the Collateral as Lender
may reasonably require      31      4.13   Construction and Completion of
Improvements      32      4.14   Preparation of Plans      32      4.15  
Changes in Construction and Development Documents      32      4.16   Reserved
     33      4.17   Subcontractors      33      4.18   Materials      33     
4.19   Repairs; Maintenance of Properties      33      4.20   Visitation;
Inspection and Right to Stop Work      33      4.21   Notice of Lien Claims     
34      4.22   Project Covenant Documents and Purchase Agreement      34     
4.23   Security Deposits      34      4.24   Use of Proceeds      35      4.25  
Single Purpose Entity      35      4.26   Management of the Project      35     
4.27   Loan Rebalancing/Deposit of Funds by Borrower      35      4.28   Project
Covenants and Guarantor Financial Covenants      35      4.29   Keepwell      36
     4.30   Anti-Money Laundering/International Trade Law Compliance      36   
  4.31   Post-Closing Items. Borrower shall satisfy the Post-Closing Items (the
“Post-Closing Items”) identified on Schedule 4.31 attached hereto within the
applicable time period specified on Schedule 4.31      36    5.   NEGATIVE
COVENANTS      37      5.1   Organizational Covenants      37      As used
herein, “Permitted Transfers” means:      37   

 

ii



--------------------------------------------------------------------------------

  5.2   Construction      38      5.3   Transfer of Land and Improvements or
Personalty      38      5.4   Change in or Breach of Construction and
Development Documents, Project Covenant Documents      39      5.5   Leasing of
Premises      39      5.6   Liens      39      5.7   Value of Collateral      40
     5.8   Disposition of Rents      40      5.9   Indebtedness      40     
5.10   Dividends and Related Distributions      40      5.11   Employee Benefit
Plan      40      5.12   Anti-Money Laundering/International Trade Law
Compliance      40    6.   CLOSING AND DISBURSEMENT MATTERS      41      6.1  
Procedures      41      6.2   Disbursement Amounts      42      6.3   Cost
Information      43      6.4   Closing Conditions      44      6.5   Initial and
Subsequent Construction Disbursements      45      6.6   Retainage Disbursements
     46      6.7   Additional Security      47    7.   REPORTING REQUIREMENTS   
  48      7.1   Appraisals, and Title Reports      48      7.2   Financial
Reports      48    8.   REPRESENTATIONS AND WARRANTIES      48      8.1   Due
Formation, Capacity      48      8.2   Power and Authority      49      8.3  
Validity and Binding Effect      49      8.4   No Conflict      49      8.5  
Material Contracts      49      8.6   No Potential Default or Event of Default;
Compliance with Instruments      49      8.7   No Litigation or Investigations
     49      8.8   Financial Statements and Other Information      50      8.9  
Title Aspects      50      8.10   Zoning, Governmental Approvals, Consents and
Financing Statements      50      8.11   Plans      51      8.12   Utilities;
Public Improvements      51      8.13   Security Interests      51      8.14  
Liens      51      8.15   Compliance with Laws      52      8.16   Construction
and Development Documents and Project Covenant Documents      52      8.17  
Development Budget      52      8.18   Insurance and Bonds      52      8.19  
Solvency      52      8.20   Employee Benefit Plans      53   

 

iii



--------------------------------------------------------------------------------

  8.21   Use of Proceeds; Margin Stock      53      8.22   Full Disclosure     
53      8.23   Impositions      53      8.24   Updates to Schedules      53     
8.25   Investment Companies; Regulated Entities      53      8.26   Anti-Money
Laundering/International Trade Law Compliance      54    9.   DEFAULTS AND
REMEDIES      54      9.1   Events of Default      54      9.2   Remedies     
56      9.3   Notice of Sale      58    10.   MISCELLANEOUS      59      10.1  
Modifications, Amendments or Waivers      59      10.2   No Implied Waivers;
Cumulative Remedies; Writing Required      59      10.3   Expenses; Indemnity;
Damage Waiver      59      10.4   Holidays      60      10.5   Notices;
Effectiveness: Electronic Communication; Platform      60      10.6  
Severability      61      10.7   Duration; Survival      61      10.8   Prior
Understanding      61      10.9   Successors and Assigns      61      10.10  
Treatment of Certain Information; Confidentiality      62      10.11  
Counterparts; Integration; Effectiveness; Electronic Execution      62     
10.12   Exceptions      63      10.13   No Third Parties Benefited      63     
10.14   Authority to File Notices      63      10.15   Signs; Publicity      63
     10.16   Interpretation      63      10.17   Status of Parties      63     
10.18   Brokerage Fee      63      10.19   GOVERNING LAW; JURISDICTION; ETC.   
  63      10.20   Waiver of Jury Trial      64      10.21   USA PATRIOT Act
Notice      65      10.22   Time of Essence      65   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 4.31    Post-Closing Items Schedule 8.10    Consents and Approvals
Schedule 8.17    Development Budget Schedule 10.5    Names, Addresses, Telephone
Numbers, Facsimile Numbers and E-Mail Addresses of Loan Parties and Lender

EXHIBITS

 

Exhibit 2.4(A)    Form of Extension Notice Exhibit 2.4(B)    Form of Certificate
of Debt Service Coverage Ratio Exhibit 3.2    Form of Loan Interest Rate Request
Exhibit 4.5    Insurance Requirements Exhibit 4.8    Intentionally Omitted
Exhibit 6.1    Form of Request for Disbursement Exhibit 6.2 (A)    Offsite
Stored Materials Requirements Exhibit 6.2(B)    Stored Material Inventory
Exhibit 6.2(C)    Stored Materials Affidavit Exhibit 6.4    Items to be
Delivered Prior to Closing Exhibit 6.5(A)    Items to be Delivered Prior to
Initial and Subsequent Construction Disbursements Exhibit 6.5(A)-1    Form of
General Contractor’s Consent Exhibit 6.5(A)-2    Form of Architect’s/Engineer’s
Consent Exhibit 6.5(A)-3    Form of Certificate of Architect/Engineer Exhibit
6.5(B)    Date Down Endorsement or Other Evidence of a Continuing Title Insured
First Mortgage Lien Exhibit 7.2    Financial Reports Exhibit 7.2(A)   
Instructions for Financial Reporting Exhibit 7.2(B)    Financial Reporting
Certificate Exhibit 7.2(C)    Form of Quarterly Compliance Certificate
(Borrower) Exhibit 7.2(D)    Form of Quarterly Compliance Certificate
(Guarantor)

 

v



--------------------------------------------------------------------------------

CONSTRUCTION LOAN AGREEMENT

THIS CONSTRUCTION LOAN AGREEMENT (the “Agreement”) is made to be effective
January 31, 2014, by and between GGT Crescent Gateway FL Venture, LLC, a
Delaware limited liability company (“Borrower”), and PNC BANK, NATIONAL
ASSOCIATION, a national banking association, as Lender.

BACKGROUND

Borrower has requested that Lender provide a construction loan to Borrower in an
aggregate principal amount not to exceed $28,500,000.

The purpose of the Loan is to finance the costs of constructing and equipping
the Improvements.

Lender is willing to provide the Loan upon the terms and conditions hereinafter
set forth.

Borrower and Lender therefore agree as follows.

1. DEFINITIONS

1.1 Definitions. The following terms mean as defined below unless the context
clearly requires otherwise:

“Affiliate” as to any Person means any other Person which (a) directly or
indirectly Controls, is Controlled by, or is under common Control with such
Person, (b) beneficially owns or holds 5% or more of any class of the voting or
other equity interests of such Person, or (c) owns or holds 5% or more of the
voting stock or other equity interests beneficially owned or held, directly or
indirectly, by such Person.

“Agreement” means as defined in the preamble to this Agreement.

“Annual Statements” means as defined in Section 8.8.

“Anti-Terrorism Laws” means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

“Appraisal” means a written appraisal subject to Lender’s customary appraisal
requirements and prepared by an independent appraiser engaged by Lender at
Borrower’s sole cost and expense, in compliance with all applicable regulatory
requirements.

“Appraised Value As Is” means, as of any date of determination, the “as is”
dollar value of the Project, as determined by an Appraisal of the Project, which
Appraisal was prepared not more than ninety (90) days prior to such date of
determination.



--------------------------------------------------------------------------------

“Appraised Value As Stabilized” means, as of any date of determination, the “as
stabilized” dollar value of the Project, as determined by an Appraisal of the
Project, which Appraisal was prepared not more than ninety (90) days prior to
such date of determination.

“Architect” means Charlan Brock & Associates, Inc. or such other architect as
may be expressly consented to or approved by Lender in writing prior to
Borrower’s engagement of such other architect.

“Architect’s Agreement” means that certain Professional Services Contract dated
November 25, 2013, entered into between Crescent Communities, LLC and the
Architect, as the interest of Crescent Communities, LLC has been assigned to
Borrower pursuant to that certain Assignment and Assumption of Professional
Services Contract dated as of the date hereof, together with all exhibits and
attachments thereto.

“Assignment of Construction and Development Documents” means that certain
Assignment of Construction and Development Documents of even date herewith from
Borrower to Lender.

“Assignment of Development Agreement” means that certain Assignment and
Subordination of Development Agreement of even date herewith given by Borrower
and consented to by Developer.

“Assignment of Leases and Rents” means that certain Assignment of Leases and
Rents of even date herewith from Borrower to Lender.

“Assignment of Management Agreement” shall mean any Assignment and Subordination
of Management Agreement now or hereafter entered into by and among Borrower,
Property Manager and Lender, as the same may be amended, replaced or
supplemented from time to time in writing by the parties thereto with the
written consent of Lender in accordance with the provisions of this Agreement.

“Authorized Officer” means those Persons authorized to execute notices, reports
and other documents for the benefit of Borrower. Such Persons will be designated
by written notice to Lender from Borrower, and Borrower may amend such list from
time to time by written notice to Lender.

“Base Rate” means, the greatest of (a) the interest rate per annum announced
from time to time by Lender at its Principal Office as its then prime rate,
which rate may not be the lowest rate then being charged commercial borrowers by
Lender, (b) the Federal Funds Open Rate plus 0.5% per annum or (c) the Daily
LIBOR Rate plus 1.0%, so long as a Daily LIBOR Rate is offered, ascertainable
and not unlawful. Any change in the Base Rate (or any component thereof) will
take effect as of the opening of business on the day such change occurs.

“Base Rate Option” means as defined in Section 3.1(a).

“Basel” means the Basel Committee on Banking Supervision and any successor or
similar authority.

 

2



--------------------------------------------------------------------------------

“Basel III” means collectively the global regulatory standards issued on
January 13, 2011 by Basel and any requests, rules, regulations, guidelines,
interpretations or directions promulgated by any Official Body in connection
therewith.

“Borrower” means as defined in the preamble of this Agreement.

“Borrowing Date” means the date of the making of an advance of the Loan or the
renewal or conversion thereof at or to the same or a different Interest Rate
Option, which date must be a Business Day.

“Borrowing Tranche” means specified portions of the Loan outstanding as follows:
(a) all portions of the Loan to which a LIBOR Option applies which become
subject to the same Interest Rate Option by reason of the selection, conversion
to or renewal thereof by Borrower and which have the same LIBOR Interest Period
constitute one Borrowing Tranche, and (b) all portions of the Loan to which the
Base Rate Option applies constitute one Borrowing Tranche.

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which commercial lenders are authorized or required to be closed for business
in Pittsburgh, Pennsylvania and, if the applicable Business Day relates to any
Borrowing Tranche to which the LIBOR Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

“Category” means as defined in Section 4.15.

“CEA” means the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from
time to time, and any successor statute.

“Certificate of Occupancy” means a final and unconditional (or temporary with
conditions acceptable to Lender) certificate of occupancy, together with any and
all other Governmental Approvals required for use and occupancy of all
Improvements.

“CFTC” means the Commodity Futures Trading Commission.

“Change in GAAP” means a change in GAAP occurring after the Closing Date.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body, or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that, regardless of the date enacted, any of the
foregoing issued in connection with Dodd-Frank or Basel III will in each case be
deemed a “Change in Law.”

“City Developer’s Agreement” means that certain Developer’s Agreement to be
entered into by and between the City of Altamonte Springs, Florida and Borrower
or Developer.

 

3



--------------------------------------------------------------------------------

“City Infrastructure Construction, Maintenance and Easement Agreement” means
that certain City Infrastructure Construction, Maintenance and Easement
Agreement to be entered into by and between the City of Altamonte Springs,
Florida and Borrower or Developer.

“Civil Engineer” means Dyer, Riddle, Mills & Precourt, Inc., or such other
substitute, replacement or additional civil engineer with respect to the Project
as may be approved by Lender in writing prior to Borrower’s or any other party’s
engagement of such other substitute, replacement or additional engineer.

“Civil Engineer’s Agreement” means that certain Professional Services Contract
Crescent Communities, LLC, dated November 25, 2013 between the Civil Engineer
and Crescent Communities, LLC, as the interest of Crescent Communities has been
assigned to Borrower pursuant to that certain Assignment and Assumption of
Professional Services Contract dated as of as of the date hereof, relating to
the furnishing of civil engineering services by Civil Engineer with respect to
the Project.

“Closing Date” means January 31, 2014.

“Closing Fee” means a fee equal to $142,500 and payable to Lender on the Closing
Date.

“Collateral” means (i) the real estate encumbered by the Mortgage, (ii) the
Letter of Credit or cash collateral in lieu thereof and (iii) all other security
pledged pursuant to this Agreement and the Collateral Documents including,
without limitation any personal or real property.

“Collateral Documents” means the Mortgage, the Assignment of Leases and Rents,
the Assignment of Construction and Development Documents, the Assignment of
Management Agreement, the Assignment of Development Agreement, the Financing
Statements and any other documents securing the Loan.

“Commitment” means the maximum principal amount of the Loan. At the commencement
of the Extension Period, the Commitment will automatically be reduced to the
outstanding principal balance of the Loan as of the first day of the Extension
Period.

“Completion Date” means the date on which Completion of Construction occurs,
which date must in no event be later than the Required Completion Date.

“Completion Guaranty” means that certain Agreement of Guaranty and Suretyship
(Completion), of even date herewith, given by Guarantor to Lender.

“Completion of Construction” means that the conditions specified in
Section 6.6(b) have been satisfied.

“Conditions for Extension” means as defined in Section 2.4.

“Construction and Development Documents” means the Construction Contracts, the
Architect’s Agreement, the Civil Engineer’s Agreement, the Development
Agreement, the Plans, the Governmental Approvals, and all other instruments,
documents and rights relating to the design, construction and development of the
Improvements, together with all exhibits and attachments thereto.

 

4



--------------------------------------------------------------------------------

“Construction Contracts” means the General Construction Contract and the Major
Subcontracts.

“Contractor” means Crescent Multifamily Construction, LLC, or such other
contractor as may be approved in writing by Lender prior to Borrower’s
engagement of such other contractor.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Covered Entity” means (a) each Borrower, each of Borrower’s subsidiaries,
Guarantor and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person means the direct or indirect
(x) ownership of, or power to vote, 25% or more of the issued and outstanding
equity interests having ordinary voting power for the election of directors of
such Person or other Persons performing similar functions for such Person, or
(y) power to direct or cause the direction of the management and policies of
such Person whether by ownership of equity interests, contract or otherwise.

“CNL” means as defined in Section 5.1(b).

“Crescent Gateway Venture” means as defined in Section 5.1(b).

“Daily LIBOR Rate” means, for any day, the rate per annum determined by Lender
by dividing the Published Rate by a number equal to 1.00 minus the LIBOR Reserve
Percentage.

“Date Down Endorsement” means a date down or other endorsement to the Title
Insurance Policy in the form attached hereto as Exhibit 6.5(B), or other
evidence satisfactory to Lender, and in each case confirming (a) a continuing
title insured first mortgage lien on the Project containing no exception other
than Permitted Encumbrances, and (b) that the Title Policy insures the priority
of the Lien of the Mortgage in the amount of all disbursements made pursuant to
this Agreement.

“Debt Service” shall mean, in each case determined for the Borrower in
accordance with GAAP and calculated immediately prior to the date of
determination, the highest of (i) the sum of (a) the actual interest payments of
the Borrower on the Loan for the twelve (12) month period occurring immediately
prior to the date of determination, plus (b) scheduled principal payments on the
Loan for the twelve (12) month period following the date of determination,
(ii) the sum of all principal and interest payments that would be payable over a
twelve (12)-month period following the date of determination with respect to a
loan in the maximum principal amount of the Loan based upon a thirty (30) year
mortgage-style amortization schedule, assuming an interest rate per annum equal
to one and three-quarters percent (1.75%) above the Treasury Rate, or (iii) an
amount equal to the maximum principal amount of the Loan as of the date of
determination multiplied by a seven percent (7.00%) mortgage constant for the
twelve (12) month period following the date of determination.

 

5



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” means, as of any date of determination thereof,
the ratio of annualized Net Operating Income to annualized Debt Service, in each
case annualized in accordance with the respective defined terms.

“Debtor Relief Law” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declaration” means that certain Declaration of Protective Covenants and
Restrictions for Gateway Center dated March 11, 2009 by Crescent Resources, LLC
and recorded in Book 7149, Page 720 in the land records of Seminole County
Florida, together with any amendments, modification, supplements and/or
restatements thereof.

“Default Rate” means the lesser of (a) the interest at a rate per annum that is
four percent (4%) in excess of the rate or rates otherwise in effect under this
Agreement or (b) the Maximum Legal Rate.

“Developer” means Crescent Development, LLC, a Delaware limited liability
company.

“Development Agreement” means that certain agreement, dated of even date
herewith between Borrower and the Developer relating to the furnishing of
development services with respect to the Project.

“Development Budget” means the development budget attached hereto as
Schedule 8.17.

“Development Fee” has the meaning set forth in Section 6.2(c).

“Disbursement” means a disbursement of Loan proceeds pursuant to the terms and
conditions of this Agreement and the other Loan Documents.

“Disbursement Request” means any request for proceeds of the Loan in accordance
with Article 6.

“Dodd-Frank” means collectively the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and any requests, rules, regulations, guidelines,
interpretations or directions promulgated by any Official Body in connection
therewith.

“Dollar”, “Dollars”, “U.S. Dollar” and the symbol “$” means lawful money of the
United States of America.

“DRI” means collectively (i) that certain Notice of Adoption of Development
Order for Development of Regional Impact Known as Crescent Gateway Development
of Regional Impact recorded in Book 5506, Page 1289 in the land records of
Seminole County, Florida and (ii) that certain Development Order for Crescent
Gateway Development of Regional Impact recorded in

 

6



--------------------------------------------------------------------------------

Book 5553, Page 1250 and re-recorded in Book 5631, Page 1122 in the land records
of Seminole County, Florida, as affected by Book 7166, Page 0519 and Book 7627,
Page 1039 recorded in the land records of Seminole County, Florida, in each
case, together with any amendments, modification, supplements and/or
restatements thereof.

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

“Electronic Format” means any document delivered by electronic mail or by
setting forth such Notice on a site on the World Wide Web if notice of such
website posting (including the information necessary to access such website) has
previously been delivered to the applicable parties hereto by another means set
forth in this Agreement, in any format Lender is capable of receiving and
opening or reading (in all cases in Lender’s sole determination).

“Eligibility Date” means, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date is the
Effective Date of such Swap if this Agreement or any other Loan Document is then
in effect with respect to such Loan Party, and otherwise it is the Effective
Date of this Agreement and/or such other Loan Document(s) to which such Loan
Party is a party).

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the CEA and regulations thereunder.

“Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA.

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement of even date herewith from Loan Parties to Lender.

“Environmental Laws” means as defined in the Environmental Indemnity Agreement.

“Equity Contribution” means Borrower’s contribution of $9,652,835 toward the
total costs of the Project based on the information set forth on the Development
Budget.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor statute of similar import, and the rules and regulations thereunder,
as from time to time in effect.

“ERISA Group” means, at any time, all corporations, trades, or businesses
(whether or not incorporated) under common control with Borrower and/or
Guarantor as determined under Section 414(b), (c), (m), or (o) of the Internal
Revenue Code.

“Event of Default” means as defined in Section 9.1.

 

7



--------------------------------------------------------------------------------

“Excluded Hedge Liability” means, with respect to each Loan Party, each of its
Swap Obligations if, and only to the extent that, all or any portion of this
Agreement or any other Loan Document that relates to such Swap Obligation is or
becomes illegal under the CEA, or any rule, regulation or order of the CFTC,
solely by virtue of such Loan Party’s failure to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap. Notwithstanding anything to
the contrary contained in the foregoing or in any other provision of this
Agreement or any other Loan Document, the foregoing is subject to the following
provisos: (a) if a Swap Obligation arises under a master agreement governing
more than one Swap, this definition applies only to the portion of such Swap
Obligation that is attributable to Swaps for which such guaranty or security
interest is or becomes illegal under the CEA, or any rule, regulations or order
of the CFTC, solely as a result of the failure by such Loan Party for any reason
to qualify as an Eligible Contract Participant on the Eligibility Date for such
Swap; (b) if a guarantee of a Swap Obligation would cause such obligation to be
an Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation will
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Loan Party executing this Agreement or the other Loan Documents and a Swap
Obligation would be an Excluded Hedge Liability with respect to one or more of
such Persons, but not all of them, the definition of Excluded Hedge Liability or
Liabilities with respect to each such Person will only be deemed applicable to
(i) the particular Swap Obligations that constitute Excluded Hedge Liabilities
with respect to such Person, and (ii) the particular Person with respect to
which such Swap Obligations constitute Excluded Hedge Liabilities.

Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender: Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, imposed as a result of
Lender being organized under the Laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof).

“Exhibit” means any one or more of those schedules and exhibits attached hereto
and made a part hereof.

“Expiration Date” means the earlier of: (i) July 31, 2017, as the same may be
extended pursuant to Section 2.4; or (ii) the date upon which the Loan is
accelerated pursuant to this Agreement.

“Extension DSCR Requirement” means that the Debt Service Coverage Ratio as of
the date of determination is not less than 1.20.

“Extension Fee” means the amount that is equal to twenty one hundredth percent
(0.20%) of the total Commitment amount at the Extension Option Exercise Date.

“Extension LTVR Requirement” means that the outstanding principal amount of the
Loan does not exceed seventy percent (70.0%) of the Appraised Value As Is.

“Extension Option” means as defined in Section 2.4.

“Extension Option Exercise Date” means the date on which Borrower exercises the
Extension Option by providing Lender with written notice of its election to
extend the Expiration Date in accordance with Section 2.4.

 

8



--------------------------------------------------------------------------------

“Extension Period” means the eighteen (18) month period for which the Expiration
Date may be extended pursuant to Section 2.4.

“Extension Period Commencement Date” means the date of the commencement of the
Extension Period.

“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by Lender (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if at any time, for any reason, a Bloomberg Screen BTMM
(or any substitute screen) or any Alternate Source does not exist, a comparable
replacement rate determined by Lender at such time (which determination is
conclusive absent manifest error); provided however, that if such day is not a
Business Day, the Federal Funds Open Rate for such day will be the “open” rate
on the immediately preceding Business Day. The rate of interest charged will be
adjusted as of each Business Day based on changes in the Federal Funds Open Rate
without notice to Borrower.

“Financing Statements” means the financing statements which Lender may from time
to time require in order to perfect the security interest granted to Lender in
and to the Collateral described in the Mortgage, the other Collateral Documents
and this Agreement pursuant to the applicable Uniform Commercial Code.

“Flood Laws” means all applicable Laws relating to policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994.

“Force Majeure Event” shall mean act of God (including extraordinary adverse
weather conditions); strikes, shortage or unavailability of labor or materials;
lockouts or labor difficulty, explosion; sabotage; accident; riot or civil
commotion; act of war; fire or other casualty; legal requirements; and causes
beyond the reasonable control of Borrower.

“GAAP” means generally accepted accounting principles as are in effect from time
to time, subject to the provisions of Section 1.3, and applied on a consistent
basis both as to classification of items and amounts.

“General Construction Contract” means that certain Guaranteed Maximum Price
(GMP) Agreement, effective as of January 31, 2014, between Borrower and the
Contractor.

“General Contractor’s Consent” means a consent in the form attached hereto as
Exhibit 6.5(A)-1, fully executed by the Contractor and delivered to Lender
pursuant to Section 6.5.

“GGT Gateway Holdings” means as defined in Section 5.1(b).

 

9



--------------------------------------------------------------------------------

“Global Growth GP” means as defined in Section 5.1(b).

“Global Growth LP” means as defined in Section 5.1(b).

“Governmental Approvals” means all consents, licenses, permits and all other
authorizations or approvals required by any Official Body, including all
agreements entered into with any Official Body, with respect to the development,
construction, completion, use and occupancy of the Land and Improvements.

“Guaranties” means one or more of (a) the Completion Guaranty and (b) the
Payment Guaranty.

“Guarantor Financial Covenants” has the meaning set forth in Section 5(j) of the
Payment Guaranty.

“Guarantor” means, Crescent Communities, LLC, a Georgia limited liability
company.

“Guaranty” means any obligation of any Person guaranteeing or in effect
guaranteeing any liability or obligation of any other Person in any manner,
whether directly or indirectly, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

“Historical Statements” means as defined in Section 8.8.

“Impositions” means all (a) real estate and personal property taxes and other
taxes and assessments, water and sewer rates and charges and all other
governmental charges and any interest or costs or penalties with respect
thereto, general and special, ordinary and extraordinary, foreseen and
unforeseen, of any kind and nature whatsoever which at any time may be assessed,
levied or imposed upon the Land or the Improvements, or the rent or income
received therefrom, or any use or occupancy thereof; (b) charges for any
easement or agreement maintained for the benefit of the Land and Improvements,
and (c) other taxes, assessments, fees and governmental charges levied, imposed
or assessed upon or against Borrower or any of its properties.

“Improvements” means all buildings, structures and improvements of every kind
and description now or hereafter constructed or placed on the Land in accordance
with the Plans, to include an approximate four story, 249 unit class A
multifamily development to be known as “Crescent Gateway” and all site, highway,
access, parking, utility, drainage and other improvements required in accordance
with any Governmental Approvals.

“Indebtedness” means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (a) borrowed money; (b) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility; (c) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (d) obligations under any Interest Rate Hedge or other interest
rate management device, foreign currency

 

10



--------------------------------------------------------------------------------

exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement; (e) any other transaction (including without limitation forward
sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of business
which are not represented by a promissory note or other evidence of indebtedness
and which are not more than thirty (30) days past due); or (f) any Guaranty of
Indebtedness for borrowed money.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) Other Taxes.

“Indemnitee” means as defined in Section 10.3(b).

“Information” means all information designated confidential and received from
the Loan Parties or any of their Related Parties relating to such Person or any
of such Person’s businesses, other than any such information that becomes
publicly available other than as a result of a breach of Section 10.10 of this
Agreement or becomes available to Lender or any of its Affiliates on a
non-confidential basis; provided that, in the case of information received from
Borrower or any Related Party after the date hereof, such information is clearly
identified at the time of delivery as confidential.

“Initial Construction Disbursement” means the Disbursement to be made upon the
fulfillment of the conditions set forth in Section 6.5.

“Insolvency Proceeding” means, with respect to any Person, (i) a case, an action
or proceeding with respect to such Person (x) before any court or any other
Official Body under any Debtor Relief Law now or hereafter in effect, or (y) for
the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any such Person or otherwise
relating to the liquidation, dissolution, winding up or relief of such Person,
or (ii) any general assignment for the benefit of creditors, composition,
marshaling of assets of creditors, or other similar arrangement in respect of
such Person’s creditors generally or any substantial portion of its creditors
undertaken under any Law.

“Inspecting Architect” means Capital Consultants, Inc., or such other Person or
entity as Lender may designate from time to time (a) to inspect the construction
of the Improvements; (b) to review the Plans, drawings, sketches,
specifications, reports, modifications, change orders and the like; (c) to
certify that the construction of the Improvements has been completed in
accordance with the Plans; and (d) to perform other related services with
respect thereto.

“Insurance Policy” means as defined in Section 4.5(a).

“Interest Rate Hedge” means an interest rate exchange, collar, cap, swap, floor,
adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

 

11



--------------------------------------------------------------------------------

“Interest Rate Option” means any LIBOR Option or the Base Rate Option.

“Interest Rate Request” means as defined in Section 3.2.

“Interim Statements” means as defined in Section 8.8.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“IRS” means the Internal Revenue Service.

“Land” means the real property upon which the Project is to be constructed and
which is owned in fee simple by Borrower consisting of approximately 8.4 acres
and identified in Exhibit A to the Mortgage, together with all rights, title and
interests of Borrower in and to all easements, rights and privileges benefiting
the Land and all other real property interests described in the Mortgage.

“Law” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

“Leases” means as defined in the Mortgage.

“Letter of Credit” means as defined in Section 4.28(b).

“Lender” means PNC Bank. For any Loan Document that provides for the granting of
a security interest or other Lien to the Lender as security for the Obligations,
“Lender” includes any Affiliate of a Lender to which such Obligation is owed.

“LIBOR” means with respect to any amount to which the LIBOR Option applies for
any LIBOR Interest Period, the interest rate per annum determined by Lender by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Lender which
has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such LIBOR Interest Period as the London
interbank offered rate for U.S. Dollars for a comparable amount having a
borrowing date and a maturity comparable to such LIBOR Interest Period (or if at
any time, for any reason, a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source no longer exists, a comparable replacement rate determined by
Lender at such time (which determination is conclusive absent manifest error)),
by (b) a number equal to 1.00 minus the LIBOR Reserve Percentage. LIBOR may also
be expressed by the following formula:

LIBOR = London interbank offered rate quoted by Bloomberg

 

12



--------------------------------------------------------------------------------

or appropriate successor as shown on Bloomberg Page BBAM1

1.00- LIBOR Reserve Percentage

LIBOR will be adjusted with respect to any portion of the Loan to which the
LIBOR Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. Lender will give prompt
notice to Borrower of LIBOR as determined or adjusted in accordance herewith,
which determination is conclusive absent manifest error.

“LIBOR Interest Period” means the period of time selected by Borrower in
connection with (and to apply to) any election permitted hereunder by Borrower
to have the Loan bear interest at the LIBOR Option. Subject to the last sentence
of this definition, such period will be one (1), two (2), three (3), or six
(6) Months (or such other period as Lender in its discretion may allow Borrower
to elect). Such LIBOR Interest Period commences on (x) the date of disbursement
of an advance of the Loan or (y) the date of renewal of or conversion to the
LIBOR Option, as applicable. Notwithstanding the second sentence hereof: (A) any
LIBOR Interest Period which would otherwise end on a date which is not a
Business Day will be extended to the immediately succeeding Business Day unless
such Business Day falls in the next calendar month, in which case such LIBOR
Interest Period will end on the next preceding Business Day, and (B) Borrower
may not select, convert to or renew a LIBOR Interest Period for any portion of
the Loan that would end after the Expiration Date.

“LIBOR Option” means as defined in Section 3.1(b).

“LIBOR Reserve Percentage” means as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”).

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

“Limiting Agreement” means (i) any agreement, instrument or transaction,
including, without limitation, any organizational or formation documents of an
entity, which has or may have the effect of prohibiting or limiting the ability
of such entity or individual, as the case may be, from pledging its assets to
Lender as security for the Loan or (ii) any provision of any agreement,
instrument or transaction, including, without limitation, any organization or
formation documents of an entity, which has or may have the effect of
prohibiting or limiting such entity’s or individual’s, as the case may be,
ability to sell, transfer or convey its assets.

“Loan” means collectively the loans made by Lender to Borrowers pursuant to this
Agreement, in the maximum aggregate principal amount not to exceed Twenty-eight
Million Five Hundred Thousand and 00/100 Dollars ($28,500,000.00), as said Loan
may from time to time be amended or refinanced in accordance herewith.

 

13



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Note, the Guaranties,
the Collateral Documents, any PNC Provided Interest Rate Hedge, the
Environmental Indemnity Agreement and all other documents, instruments,
certificates and agreements made in connection with the Loan by any Loan Party
in favor of Lender or by and between any Loan Party and Lender.

“Loan Party or Loan Parties” means Borrower and Guarantor.

“Major Subcontractors” means all subcontractors under Major Subcontracts.

“Major Subcontracts” means any subcontracts under the Construction Contracts
which provide for aggregate payments in excess of $1,000,000.

“Management Agreement” shall mean such property management agreement approved by
Lender, now or hereafter entered into between Borrower and the Property Manager
relating to the furnishing of property management services by the Property
Manager with respect to the Project, and all exhibits and attachments thereto,
as the same may be amended from time to time in writing by the parties thereto
with the consent of Lender in accordance with the provisions of this Agreement.

“Material Adverse Effect” means any set of circumstances or events which (a) has
caused or could result in a material adverse change regarding the validity or
enforceability of any Loan Document; (b) is or could be material and adverse to
the Project or to the assets or financial condition of any Loan Party;
(c) impairs materially or could impair materially the ability of any Loan Party
to duly and punctually pay its Indebtedness and/or perform its other
obligations; or (d) impairs materially or could impair materially the ability of
Lender, to the extent permitted, to enforce their legal and/or contractual
rights and remedies pursuant to any Loan Document.

“Maximum Legal Rate” means the highest rate of interest that lenders may charge
borrowers under applicable Law.

“Minor Change Orders” means changes in the Improvements, the Plans or the other
Construction and Development Documents which do not modify the scope or overall
quality of the Project or involve extensions of time of the Required Completion
Date under the General Construction Contract and the performance of which costs
less than $250,000 each and less than $1,000,000 in the aggregate.

“Month” means, with respect to a LIBOR Interest Period, the interval between the
days in consecutive calendar months numerically corresponding to the first
(1st) day of such LIBOR Interest Period. If any LIBOR Interest Period begins on
a day for which there is no numerically corresponding day in the month in which
such LIBOR Interest Period is to end, the final day of such LIBOR Interest
Period will be deemed to end on the last Business Day of the final month
thereof.

 

14



--------------------------------------------------------------------------------

“Mortgage” means that certain Mortgage, Security Agreement and Fixture Filing,
dated of even date herewith, from Borrower to Lender.

“Net Operating Income” shall mean, for any date of determination the sum of
(A) (i) actual annualized rental income and reimbursements from tenants that are
in occupancy and paying rent under Leases which are not in default;
(ii) annualized base rental income from tenants in occupancy under Leases whose
actual rent payments are scheduled to commence within thirty (30) days after the
date of determination and which are not in default and (iii) actual other income
of the Project annualized but excluding any income that Lender, in its sole and
absolute discretion, shall deem to be extraordinary income, in each of (i),
(ii) and (iii), except for purposes of calculating the Debt Service Coverage
Ratio in Section 4.28(a) and compliance with the Project Covenant set forth
therein, such amounts annualized based on the aggregate three calendar months
immediately prior to the date of determination less (B) the sum of (i) the
greatest of (x) Borrower’s annualized Pro Forma Operating Expenses and
(y) actual annualized operating expenses of the Project based on, except for
purposes of calculating the Debt Service Coverage Ratio in Section 4.28(a) and
compliance with the Project Covenant, the aggregate three calendar months
immediately prior to the date of determination (after proration of real estate
taxes and insurance expenses) but excluding any expenses that Lender, in its
sole and absolute discretion, shall deem to be extraordinary expenses; (ii) the
greater of the actual vacancy of the Project or a vacancy factor of five percent
(5%); (iii) an assumed capital improvement reserve of $200.00 per unit per
annum; and (iv) the greater of the actual management fees or a fee calculated at
three percent (3%) of rental income derived from the Project. For purpose of
calculating the Debt Service Coverage Ratio in Section 4.28(a) and compliance
with the Project Covenant only, Net Operating Income will be calculated based on
the forgoing amounts annualized for the month of January, 2017.

“Non-Qualifying Party” means any Loan Party that fails for any reason to qualify
on the applicable Eligibility Date as an Eligible Contract Participant.

“Note” means the promissory note made by Borrower in favor of Lender evidencing
the Loan.

“Notice of Planning Board Decision Letter” means collectively (i) that certain
Notice of Planning Board Decision letter from the Altamonte Springs Growth
Management Department to DRMP, Inc. and PED Surveying & Mapping, LLC dated
December 13, 2013 regarding Crescent Gateway Apartments Preliminary Site Plan
and Minor Plat Southeast corner of Gateway Drive and Albemarle Road, Project
No.: 13-40000007 & 13-50000006 (ii) that certain Notice of Planning Board
Decision letter from the Altamonte Springs Growth Management Department to DRMP,
Inc. dated January 3, 2014 regarding Crescent Gateway Preliminary Development
Plan, Gateway Drive, West of Albemarle Road, Project No.: 13-50000003.

“Obligations” means all obligations, Indebtedness and liabilities of any Loan
Party to Lender or its Affiliates, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, secured or unsecured,
whether as guarantor or surety, now or hereafter existing, or due or to become
due, under or in connection with this Agreement, the Note, or any other Loan
Document, including, without limitation, any post-petition interest and/or
advances any PNC Provided Interest Rate Hedge Liabilities, provided, however,
notwithstanding anything in the foregoing to the contrary, the Obligations do
not and will not include any Excluded Hedge Liabilities.

 

15



--------------------------------------------------------------------------------

“Official Body” means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or Basel or any
successor or similar authority to any of the foregoing).

“Organizational Documents” means a Loan Party’s partnership agreement,
partnership certificate, articles of incorporation, bylaws, certificate of
incorporation, articles of organization, operating agreement, declaration of
trust or other formation documents.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
(a) pursuant to any Loan Document; (b) from the execution, delivery,
performance, enforcement or registration of, any Loan Document; or (c) from the
receipt or perfection of a security interest or otherwise with respect to any
Loan Document.

“Parent” means Crescent Holdings, LLC, a Delaware limited liability company.

“Payment Guaranty” means that certain Agreement of Guaranty and Suretyship
(Payment), of even date herewith, given by the Guarantor to Lender.

“Permitted Encumbrances” means:

(a) the Liens, assignments and security interests in favor of Lender pursuant
hereto and to the Collateral Documents;

(b) easements, restrictions, encumbrances and other matters described in and
permitted to exist under the terms of the Mortgage;

(c) such other matters as may be expressly consented to in writing by the
Lender; and

(d) real estate taxes on the Land and Improvements not yet due and payable.

“Permitted Transfers” means as defined in Section 5.1(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Official Body or other
entity.

“Plans” means the final plans and specifications for the construction and
equipping of the Improvements, including all schematic and working drawings and
designations of all manufacturers and model numbers of all equipment, and any
Improvements to be constructed off of the Land, as approved by all necessary
parties in accordance with this Agreement.

 

16



--------------------------------------------------------------------------------

“PNC Bank” means PNC Bank, National Association, its successors and assigns.

“PNC Provided Interest Rate Hedge” means an Interest Rate Hedge which is
provided by PNC Bank with respect to this Loan that is (a) documented in a
standard International Swap Dealer Association Agreement; (b) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable and customary manner; and (c) is entered into for hedging
(rather than speculative) purposes.

“PNC Provided Interest Rate Hedge Liabilities” means the liabilities owing to
Lender by any Loan Party that is party to a PNC Provided Interest Rate Hedge
with respect to this Loan. PNC Provided Interest Rate Hedge Liabilities, for
purposes of this Agreement and all other Loan Documents are “Obligations” of
such Person and of each other Loan Party, are guaranteed obligations under any
Guaranties and secured obligations under any other Loan Document, as applicable,
and otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person. The
Liens securing the PNC Provided Interest Rate Hedge Liabilities will be pari
passu with the Liens securing all other Obligations under this Agreement and the
other Loan Documents, subject to the express provisions of Section 9.2.

“Potential Default” means an event or condition which, with the passage of time,
the giving of notice, a determination by Lender, or any combination of the
foregoing, could constitute an Event of Default.

“Principal Office” means the main banking office of Lender in Pittsburgh,
Pennsylvania, or such other office designated by Lender.

“Prior Security Interest” means a valid and enforceable perfected first-priority
security interest under the Uniform Commercial Code in the Collateral which is
subject only to Liens for taxes not yet due and payable to the extent such
prospective tax payments are given priority by statute.

“Pro Forma Operating Expenses” means the pro forma operating expenses of the
Project as set forth in the then current annualized budget for the Project or
such up-dated annualized budget for the Project delivered to Lender by Borrower
in accordance with Section 7.2 of this Agreement or such other amount as
otherwise approved by Lender.

“Project” means the Land and Improvements.

“Project Account” means the account of Borrower maintained with Lender for the
purpose of disbursement of funds with respect to the Loan.

“Project Covenant” has the meaning set forth in Section 4.28(a) hereof.

“Project Covenant Documents” means the DRI, the City Developer’s Agreement, the
Declaration, the Roadway Construction and Reimbursement Agreement and the City
Infrastructure Construction, Maintenance and Easement Agreement.

 

17



--------------------------------------------------------------------------------

“Property Manager” shall mean such property manager as may be approved by
Lender, in its sole and absolute discretion, in writing prior to Borrower’s
engagement of such property manager, provided that ZRS Management, LLC is hereby
deemed to be a property manager approved by Lender.

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate will be the Eurodollar rate for a one
month period as published in another publication selected by Lender).

“Qualified ECP Loan Party” means each Loan Party that on the Eligibility Date is
(a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

“Regulated Substances” means as defined in the Environmental Indemnity
Agreement.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Required Completion Date” means March 31, 2016.

“Retainage” means the retainage with respect to certain construction costs of
the Improvements as provided in Section 6.6.

“Roadway Construction and Reimbursement Agreement” means collectively, that
certain Roadway Construction and Reimbursement Agreement recorded in Book 7442,
page 1661 of the land records of Seminole County, Florida, as affected by that
certain Temporary Construction Access Easement recorded in Book 7933, Page 1793
and re-recorded in Book 7982, Page 1192 of the land records of Seminole County,
Florida, as amended by that certain First Amendment to Roadway Construction and
Reimbursement Agreement recorded in Book 7990, page 0856, together with any
amendments, modification, supplements and/or restatements thereof, together with
any amendments, modification, supplements and/or restatements thereof.

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

18



--------------------------------------------------------------------------------

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair market value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person is able to realize
upon its assets and pay its debts and other liabilities, contingent liabilities
and other commitments as they mature or as they otherwise are due and payable in
the normal course of business, and (d) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature.

“Subsequent Disbursement” means as defined in Section 6.5.

“Swap” means any “swap” as defined in Section 1a(47) of the CEA and regulations
thereunder, other than (a) a swap entered into on, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a PNC Provided
Interest Rate Hedge.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

“Title Insurance Company” means a title insurer acceptable to Lender.

“Title Insurance Policy” means a title insurance policy purchased for Lender by
Borrower at Borrower’s sole cost and expense, insuring the lien of the Mortgage
as a first lien on fee simple title to the Land and Improvements, together with
all appurtenances thereto in the principal sum secured by the Mortgage and the
portions of the Loan advanced from time to time, which policy must, to the
extent available in the applicable jurisdiction, include such endorsements as
Lender may require, and coverage against mechanics’ lien claims for all
Disbursements through the latest disbursement, subject only to exceptions as may
be approved in writing by Lender from time to time, if any, and issued by the
Title Insurance Company on the ALTA Loan Title Insurance Policy 6/17/06 form or
such other form designated by Lender.

“Treasury Rate” shall mean the most recently published (prior to the date of
determination) “business day” market yield on United States Treasury Securities
adjusted to a constant maturity of ten (10) years, as published in the Federal
Reserve Statistical Release titled Selected Interest Rates (Daily) – H.15 (as
used herein, “Release”), provided that, if the Release is no longer published, a
reasonable equivalent substitute therefor as may be selected by Lender in its
discretion shall be utilized.

 

19



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in each
applicable jurisdiction.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.

“U.S.” means the United States of America.

“Voluntary Prepayment” means any payment made in compliance with the terms and
conditions set forth in Section 3.9.

“Withholding Agent” means any Loan Party.

1.2 Interpretation/Construction. Unless otherwise set forth in this Agreement or
any other Loan Document, the following rules of construction apply to this
Agreement and each other Loan Document:

(a) references to the plural include the singular, the part and the whole, and
the words “include,” “includes” and “including” are deemed to be followed by the
phrase “without limitation”;

(b) the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms used
in any Loan Document refer to such Loan Document as a whole;

(c) article, section, subsection, clause, schedule and exhibit references are to
this Agreement, unless otherwise specified;

(d) reference to any Person includes such Person’s successors and assigns as may
be permitted by the Loan Documents;

(e) reference to any agreement, document or instrument means such agreement,
document or instrument as amended, restated or replaced hereafter in accordance
with the provisions thereof and of this Agreement;

(f) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”;

(g) the words “asset” and “property” are construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;

(h) the Table of Contents, section headings, and captions of the articles,
schedules and exhibits of each Loan Document are included for convenience only
and do not affect Loan Document construction or interpretation;

(i) unless otherwise specified, all references herein to times of day are
references to prevailing Eastern Time;

 

20



--------------------------------------------------------------------------------

(j) references to a Person’s successors and assigns mean only such successors
and assigns as are permitted by the Loan Documents;

(k) any reference to a Law means as such Law may be amended or supplemented from
time to time, and any successor Law and related rules and regulations
thereunder, as may be from time to time in effect; and

(l) all Lender determinations are deemed to have been made in good faith and are
conclusive absent manifest error.

1.3 Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
must be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms mean as
defined by GAAP; provided, however, that all accounting terms and related
definitions used in Section 4.28, Exhibit 7.2 and in the Payment Guaranty have
the meanings given to such terms and definitions under GAAP as in effect on the
Effective Date applied on a basis consistent with those used in preparing
Statements referred to in Section 8.8.

2. AGREEMENT TO BORROW AND LEND

2.1 Agreement to Borrow and Lend. Subject to the terms, provisions and
conditions hereof and in reliance on the representations and warranties set
forth herein, Lender agrees to lend to Borrower the Commitment.

2.2 The Note. The Loan is evidenced by the Note and bears interest calculated
and payable as provided in Article 3. The unpaid amounts of the Loan, as set
forth on the books and records of Lender maintained in the ordinary course of
business, will be presumptive evidence of the principal amount thereof owing and
unpaid, absent manifest error, but the failure to record any such amount on the
books and records will not limit or affect the obligations of Borrower hereunder
or under the Note to make payments of principal and interest on the Loan when
due.

2.3 Term. The term of the Loan commences on the Closing Date and terminates on
the Expiration Date.

2.4 Extension Option. Borrower has the option to extend the Expiration Date one
(1) time in accordance with and subject to the terms and conditions of this
Section 2.4 (the “Extension Option”). In the event that Lender determines in its
sole discretion that the following conditions (collectively the “Conditions for
Extension”) have been satisfied, Borrower has the right to extend the Expiration
Date to the last day of the Extension Period; provided, that Conditions for
Extension (i), (ii), (iii), (iv) and (v) must be satisfied on the Extension
Option Exercise Date and Conditions for Extension (i), (iv), (vi) and (vii) must
be satisfied immediately prior to the Extension Period Commencement Date:

(i) no Potential Default or Event of Default exists;

 

21



--------------------------------------------------------------------------------

(ii) the Extension LTVR Requirement has been met or Borrower has made a
Voluntary Prepayment in an amount necessary to reduce the outstanding principal
balance of the Loan to the point where the Extension LTVR Requirement is
satisfied;

(iii) the Extension DSCR Requirement has been met as evidenced by the Borrower’s
delivery of the Borrower’s Certificate of Debt Service Coverage Ratio in the
form of Exhibit 2.4(B) or Borrower has made a Voluntary Prepayment to Lenders in
an amount necessary to reduce the outstanding principal balance of the Loan to
the point where the Extension DSCR Requirement is satisfied;

(iv) the Guarantor shall be in compliance with the Guarantor Financial
Covenants;

(v) lien-free Completion of Construction has occurred;

(vi) payment of the Extension Fee to Lender has been made; and

(vii) Lender has received a Date Down Endorsement or other endorsement to its
Title Insurance Policy in form approved by Lender insuring the priority of the
lien of the Mortgage in the amount of all Disbursements and containing no
exceptions other than Permitted Encumbrances.

Borrower will provide Lender with written notice of its election to extend the
Expiration Date in the form attached hereto as Exhibit 2.4(A), not later than
sixty (60) days and not sooner than one hundred twenty (120) days prior to the
then applicable Expiration Date.

3. LOAN INTEREST RATES, PAYMENTS AND FEES

3.1 Interest Rate Options. Borrower will pay interest in respect of the
outstanding unpaid principal amount of the Loan as selected by it from the Base
Rate Option or the LIBOR Option. Borrower may select different Interest Rate
Options and different LIBOR Interest Periods to apply simultaneously to the Loan
comprising different Borrowing Tranches and may convert to or renew one (1) or
more Interest Rate Options with respect to all or any portion of the Loan
comprising any Borrowing Tranche provided that there may not be at any one time
outstanding more than six (6) Borrowing Tranches. Lender’s determination of
interest rates and any change therein will, in the absence of manifest error, be
conclusive and binding upon all parties hereto. If at any time the designated
rate applicable to any portion of the Loan made by Lender exceeds such Lender’s
Maximum Legal Rate, the rate of interest on such Lender’s Loan is limited to
such Lender’s Maximum Legal Rate. Borrower has the right to select from the
following Interest Rate Options:

(a) Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of three hundred sixty (360) days and actual days elapsed) equal to the sum
of the Base Rate plus One and Forty One-hundredths of a Percent (1.40%) (the
“Base Rate Option”), but in each case, such interest rate to change
automatically without notice to Borrower from time to time effective as of the
effective date of each change in the Base Rate (or any component thereof); or

 

22



--------------------------------------------------------------------------------

(b) LIBOR Option: A rate per annum fixed for the applicable LIBOR Interest
Period (computed on the basis of a year of three hundred sixty (360) days and
actual days elapsed) equal to the sum of LIBOR plus Two and Forty One-hundredths
of a Percent (2.40%) (the “LIBOR Option”).

3.2 Loan Requests/LIBOR Interest Periods. Borrower may request Lender to make
advances of the Loan, or renew or convert any Interest Rate Option applicable to
an existing Borrowing Tranche, by the delivery to Lender, not later than 12:00
noon (a) three (3) Business Days prior to the proposed Borrowing Date with
respect to advances of a portion of the Loan to which the LIBOR Option applies;
(b) three (3) Business Days prior to the last day of the existing LIBOR Interest
Period with respect to the conversion to or the renewal of the LIBOR Option for
any existing Borrowing Tranche; and (c) one (1) Business Day prior to either the
proposed Borrowing Date with respect to the advance of a portion of the Loan to
which the Base Rate Option applies or the last day of the preceding LIBOR
Interest Period with respect to the conversion to the Base Rate Option for any
advance of the Loan, of a duly completed request therefor substantially in the
form of Exhibit 3.2 (each, an “Interest Rate Request”). Each Interest Rate
Request is irrevocable and must specify (w) the proposed Borrowing Date; (x) the
aggregate amount of the proposed advances of the Loan comprising the Borrowing
Tranche; (y) whether the LIBOR Option or Base Rate Option applies to the
proposed advances of the Loan comprising the Borrowing Tranche; and (z) in the
case of advances of the Loan to which the LIBOR Option applies, an appropriate
LIBOR Interest Period for the proposed advance of the Loan comprising the
Borrowing Tranche, provided that in the case of the renewal of a LIBOR Option at
the end of a LIBOR Interest Period, the first day of the LIBOR Interest Period
will be the last day of the preceding LIBOR Interest Period, without duplication
in payment of interest for such day.

3.3 Default Interest and Late Payment Charge. To the extent permitted by Law,
during the existence of any Event of Default, Borrower will pay interest on the
entire principal amount then outstanding and all other sums due under the Loan,
regardless of the Interest Rate Option otherwise applicable thereto, at a rate
per annum equal to the Default Rate. The Default Rate accrues before and after
any judgment has been entered. In addition, Borrower will pay upon demand by
Lender a late payment charge equal to five percent (5%) of the amount of any
payment due under the Loan, prior to maturity or acceleration, which is not
received by Lender within ten (10) days after the date such payment is due.
Borrower acknowledges that the increased interest rate and the late payment
charge provided for herein reflect, among other things, the fact that the Loan
has become a substantially greater credit risk given its default status and that
Lender is entitled to additional compensation for such risk and all such
interest is payable by Borrower upon demand by Lender. Borrower also agrees and
acknowledges that the Default Rate is a reasonable forecast of such additional
compensation for anticipated and actual harm incurred by Lender, and that such
harm cannot be estimated with certainty or without difficulty. The Default Rate
is imposed as liquidated damages for the purpose of defraying Lender’s expenses
incident to the handling of delinquent payments, but is in addition to, and not
in lieu of, the exercise by Lender, of any rights and remedies hereunder, under
the other Loan Documents or under applicable Law, and any fees and expenses of
any attorneys or other professionals Lender may employ.

 

23



--------------------------------------------------------------------------------

3.4 LIBOR Unascertainable. If, on any date on which LIBOR would otherwise be
determined, Lender determines that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR, or

(b) a contingency has occurred which materially and adversely affects the London
interbank eurodollar market relating to LIBOR,

then Lender will promptly notify Borrower thereof. On the date specified in any
such notice, the obligation of Lender to allow Borrower to select, continue,
renew, or convert to a LIBOR Option is suspended until Lender notifies Borrower
that the circumstances giving rise to the previous determination no longer
exist. If, at any time, Lender makes a determination under subsection (a) or
(b) above, and Borrower has previously notified Lender of its conversion to or
selection or renewal of a LIBOR Option and such Interest Rate Option has not yet
gone into effect, such notification is deemed to provide for selection of,
conversion to or renewal of the Base Rate Option.

If, on any date on which LIBOR would otherwise be determined, Lender determines
(which determination will be conclusive absent manifest error) that:

(c) the making, maintenance or funding of any portion of the Loan to which a
LIBOR Option applies has been made impracticable or unlawful by compliance by
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(d) such LIBOR Option will not adequately and fairly reflect the cost to Lender
of the establishment or maintenance of such portion of the Loan, or

(e) after making reasonable efforts, deposits of the relevant amount in Dollars
for the relevant LIBOR Interest Period for any portion of the Loan to which a
LIBOR Option applies are not available to Lender with respect to such portion of
the Loan, or to lenders generally, in the London interbank Eurodollar market,

then Lender will promptly notify Borrower and endorse a certificate to such
notice as to the specific circumstances of such notice. On the date specified in
any such notice, the applicable portion of the Loan automatically converts to
the Base Rate Option.

3.5 Selection of Interest Rate Options. If Borrower fails to select a new LIBOR
Interest Period to apply to any Borrowing Tranche under the LIBOR Option at the
expiration of an existing LIBOR Interest Period in accordance with the
provisions of Section 3.2, Borrower is deemed to have continued such Borrowing
Tranche at the LIBOR Option commencing upon the last day of the existing LIBOR
Interest Period. If an Event of Default exists, Lender may in its discretion
prohibit Borrower from thereafter selecting the LIBOR Option.

3.6 Payments. All payments and prepayments of principal, interest, the Extension
Fee, or other fees or amounts due from Borrower are payable prior to 11:00 a.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by Borrower, and without setoff,
counterclaim or other deduction of any

 

24



--------------------------------------------------------------------------------

nature, and an action therefor will immediately accrue. Such payments will be
made at the Principal Office to Lender in U.S. Dollars and in immediately
available funds, Lender’s statement of account, ledger or other relevant record
will, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loan and other amounts owing under
this Agreement and will be deemed an “account stated.”

3.7 Reserved.

3.8 Interest Payment Dates. Interest on the Loan is due and payable in arrears
on the first day of each month after the date hereof and on the Expiration Date.

3.9 Voluntary Prepayments.

(a) Borrower has the right at its option from time to time to prepay the Loan in
whole or part on the dates set forth below without cost, premium or penalty,
except as provided below or in Sections 3.12(a), 3.12(b) or 3.13:

(i) on any Business Day with respect to any portion of the Loan to which the
Base Rate Option applies; or

(ii) on the date specified in a notice by Lender pursuant to Sections 3.4(c),
3.4(d) or 3.4(e), with respect to any portion of the Loan to which a LIBOR
Option applies.

Whenever Borrower desires to prepay the Loan, it must provide a prepayment
notice to Lender by 1:00 p.m. setting forth (x) the Business Day on which the
proposed prepayment is to be made, which must be no less than three (3) Business
Days after the date of such prepayment notice; (y) a statement indicating the
application of the prepayment between the portions of the Loan to which the Base
Rate Option applies and to which the LIBOR Option applies, including, with
respect to the LIBOR Option, the applicable Borrowing Tranche to which such
prepayment applies; and (z) the total principal amount of such prepayment, which
may not be less than $100,000. All prepayment notices are irrevocable. The
principal amount of the portion of the Loan for which a prepayment notice is
given, together with interest on such principal amount, is due and payable on
the date specified in such prepayment notice as the date on which the proposed
prepayment is to be made. Any prepayment hereunder is subject to Borrower’s
obligation to indemnify Lender under Section 3.13 and is not subject to
reborrowing.

(b) Lender agrees that upon the occurrence of any event giving rise to increased
costs under Section 3.12(a) or the suspension of the LIBOR Option pursuant to
Sections 3.4(c), 3.4(d) or 3.4(e), it will, if requested by Borrower, use
reasonable efforts (subject to overall policy considerations of Lender) to
designate another lending office for any portion of the Loan affected by such
event, provided that such designation is made on such terms that Lender and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
such section. Nothing in this Section 3.9(b) will affect or postpone any of the
obligations of any Loan Party or the rights of Lender provided in this
Agreement. Borrower hereby agrees to pay all reasonable costs and expenses
incurred by Lender in connection with any such designation or assignment.

 

25



--------------------------------------------------------------------------------

3.10 Mandatory Prepayments.

(a) In the event that the Expiration Date is extended pursuant to Section 2.4 of
this Agreement, beginning on the first (1st) day of the first (1st) full
calendar month of the Extension Period and on the first day of each calendar
month thereafter continuing for the remainder of the term of the Extension
Period, Borrower shall make monthly principal payments in an amount equal to
$31,000 (the “Mandatory Principal Payments”). To the extent that any Mandatory
Principal Payment shall exceed the portion of the Loan subject to the Base Rate
Option, the Borrower shall also pay to the Lender any amounts due under
Section 3.13 hereof.

(b) If not sooner paid, all amounts due and owing under any Loan Document are
due and payable in full on the Expiration Date, as the same may be extended
pursuant to and subject to the terms of Section 2.4 of this Agreement.

3.11 Application Among Interest Rate Options. All principal payments permitted
or required pursuant to Sections 3.9 and 3.10 or any other provision of the Loan
Documents will, so long as no Event of Default exists, be applied to the
principal amount of the Loan among the Borrowing Tranches as are designated by
Borrower; provided that, if Borrower fails to designate Borrowing Tranches, such
payments will be applied first to the Base Rate Borrowing Tranche, and then to
any LIBOR Option Borrowing Tranches. Any principal amounts so repaid are not
subject to reborrowing. In accordance with Section 3.13, Borrower indemnifies
Lenders for any loss or expense, including loss of margin, incurred with respect
to any prepayments applied against any portion of the Loan subject to a LIBOR
Option on any day other than the last day of the applicable LIBOR Interest
Period.

3.12 Increased Costs.

(a) Increased Costs Generally. If any Change in Law:

(i) imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
Lender (except any reserve requirement reflected in the LIBOR Rate);

(ii) subjects Lender to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) imposes on Lender or the London interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or any portion of the
Loan made by such Lender or any participation therein;

and the result of any of the foregoing is to increase the cost to Lender of
making, converting to, continuing or maintaining any portion of the Loan or of
maintaining its obligation to make any portion of the Loan, or to reduce the
amount of any sum received or receivable by Lender (whether of principal,
interest or any other amount) then, upon request of Lender, Borrower will pay to
Lender, such additional amount or amounts as will compensate Lender, for such
additional costs incurred or reduction suffered.

 

26



--------------------------------------------------------------------------------

(b) Capital Requirements. If Lender determines that a Change in Law affecting
Lender, any lending office of Lender or Lender’s holding company, if any,
regarding capital or liquidity requirements, has or could have the effect of
reducing the rate of return on Lender’s capital or on the capital of Lender’s
holding company as a consequence of this Agreement to a level below that which
Lender or Lender’s holding company could have achieved but for such Change in
Law (taking into consideration Lender’s policies and the policies of Lender’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to Lender such additional amount or amounts as will compensate
Lender or Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of Lender delivered to
Borrower and setting forth the amount or amounts necessary to compensate Lender
or its holding company pursuant to this Section 3.12 is conclusive absent
manifest error, and Borrower will pay Lender the amount shown as due within ten
(10) days after receipt of such certificate.

(d) Delay in Requests. Failure or delay on the part of Lender to demand
compensation pursuant to this Section 3.12 does not constitute a waiver of
Lender’s right to demand such compensation.

3.13 Indemnity. In addition to the compensation or payments required by
Sections 3.12 and 3.14, Borrower indemnifies Lender against all liabilities,
losses or expenses Lender sustains or incurs as a consequence of any:

(a) payment, prepayment, conversion or renewal of any portion of the Loan to
which the LIBOR Option applies on a day other than the last day of the
corresponding LIBOR Interest Period whether or not such payment or prepayment is
mandatory, voluntary or automatic and whether or not such payment or prepayment
is then due; or

(b) attempt by Borrower to revoke (expressly, by later inconsistent notices or
otherwise) in whole or part any notice relating to the selection of the LIBOR
Option under Section 3.2 or prepayments under Section 3.9.

If Lender sustains or incurs any such loss or expense, it will from time to time
notify Borrower of the amount determined in good faith by Lender (which
determination will be conclusive absent manifest error) to be necessary to
indemnify Lender for such loss or expense, and such amount will be due and
payable by Borrower to Lender within ten (10) days after the notice is given.
Lender’s notice will set forth in reasonable detail the basis for its
determination.

3.14 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document must be made free and clear
of and without deduction or withholding for any Taxes, except as required by
applicable Law. If any applicable Law requires the deduction or withholding of
any Tax from any such payment by such Withholding Agent, then the Withholding
Agent is entitled to make such deduction or withholding and will timely pay the
full amount deducted or withheld to the relevant Official Body in accordance
with applicable Law. Such Tax shall be an Indemnified Tax, and the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction

 

27



--------------------------------------------------------------------------------

or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 3.14) Lender shall
receive an amount equal to the sum it could have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by Borrower. The Loan Parties jointly and severally
agree to timely pay any Other Taxes to the relevant Official Body in accordance
with applicable Law, or at Lender’s option, timely reimburse Lender for the
payment of any such Other Taxes.

(c) Indemnification by the Loan Parties. The Loan Parties jointly and severally
indemnify Lender and agree to pay Lender within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes, including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.14, payable or paid by Lender or required to be withheld or deducted
from a payment to Lender and any reasonable related expenses, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to Borrower by Lender is conclusive absent manifest error.

(d) Reserved.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to an Official Body pursuant to this Section 3.14, such Loan
Party must deliver to Lender the original or a certified copy of a receipt
issued by such Official Body evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Lender.

(f) Reserved.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.14 (including by
the payment of additional amounts pursuant to this Section 3.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Official Body with respect to such refund). Such indemnifying
party, upon the request of such indemnified party incurred in connection with
obtaining such refund, shall repay to such indemnified party the amount paid
over pursuant to this Section 3.14(g) (plus any penalties, interest or other
charges imposed by the relevant Official Body) in the event that such
indemnified party is required to repay such refund to such Official Body.
Notwithstanding anything to the contrary in this Section 3.14(g), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this Section 3.14(g) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

28



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 3.14 survive or any
assignment of rights by Lender, the termination of the Commitment and the
repayment, satisfaction or discharge of all Obligations.

4. AFFIRMATIVE COVENANTS

Borrower hereby covenants and agrees that until the Obligations have been
indefeasibly paid in full and all other obligations hereunder have been
performed and discharged and the Commitment of the Lender has terminated or
expired, Borrower will comply or cause itself and the other Loan Parties to
company at all times with the following affirmative covenants:

4.1 Preservation of Existence, Etc. Each Loan Party, which is not an individual,
will maintain its legal existence (and no change is permitted thereto) as a
corporation, limited partnership or limited liability company, as applicable,
and its licenses or qualifications and good standings in the jurisdictions of
its formation and, with respect to the Borrower, where the Project is located.

4.2 Performance of Obligations; Payment of Liabilities. Borrower will duly pay,
perform and discharge each of its liabilities and obligations (including the
Obligations and all Impositions), promptly as and when the same become due and
payable, and in any event prior to the date when any fine, late charge or other
penalty for late payment may be imposed, except to the extent (a) such
liabilities are being contested in good faith and by appropriate and lawful
proceedings diligently conducted; (b) such failure to pay and discharge any such
liabilities (i) could not reasonably be expected to result in fines, penalties,
other similar liabilities or injunctive relief, (ii) could not reasonably be
expected to result in a Material Adverse Effect, (iii) could not reasonably be
expected to result in a Lien or otherwise materially and adversely affect the
Collateral or the validity of the Loan; and (c) Borrower has set aside reserves
or made other appropriate provisions as may be required by GAAP with respect to
such contested matters; and provided that Borrower will pay all such liabilities
immediately upon the commencement of proceedings to foreclose any Lien which has
attached as security for such liabilities.

4.3 Compliance with Laws. Each Loan Party will comply with applicable Laws,
provided that failure to comply with a Law is not a violation of this
Section 4.3 so long as such failure could not result in fines, penalties, costs
or other similar liabilities or injunctive relief, or a Material Adverse Effect.

4.4 Keeping of Records and Books of Account. Each Loan Party will maintain and
keep proper records and books of account which enable such Loan Party to issue
financial statements and reports in accordance with GAAP, Section 7.2 and as
otherwise required by applicable Law, and in which full, true and correct
entries will be made in all material respects of all its dealings and business
and financial affairs.

 

29



--------------------------------------------------------------------------------

4.5 Maintenance of Insurance.

(a) Borrower will insure its properties and assets, including without limitation
the Collateral, against loss or damage by insurable hazards with reputable and
financially sound insurers, all as reasonably determined necessary or acceptable
by Lender (each such insurance policy is an “Insurance Policy”). Borrower will
ensure that each Insurance Policy complies with the requirements set forth on
Exhibit 4.5. Borrower will take all actions required under the Flood Laws and/or
requested by Lender to assist in ensuring that Lender is in compliance with the
Flood Laws applicable to the Collateral, including providing Lender with the
address and/or GPS coordinates of the Improvements and each other structure on
the Land, and, to the extent required, obtaining flood insurance for such
Improvements, property, structures and contents prior to assets becoming
Collateral, and thereafter maintaining such flood Insurance Policy in full force
and effect for so long as required by the Flood Laws.

(b) Borrower will pay, within ten (10) Business Days after demand therefor, the
cost and expense of any third party insurance consultants retained by Lender
with respect to the insurance coverage to be maintained by Borrower with respect
to the Project and Borrower’s obligations under this Agreement.

(c) Borrower will require that the Contractor and all subcontractors maintain
liability insurance coverage in amounts acceptable to Lender. All parties
engaged in work on the Improvements will maintain statutory workers’
compensation and, if required by Law, disability insurance in force for all
workers on the job.

(d) Borrower will cause the Architect and the Civil Engineer to obtain and
maintain professional liability insurance during the period commencing on the
date of the Architect’s Agreement and/or the Civil Engineer’s Agreement, in each
case, as applicable, and expiring no earlier than three (3) years after
occupancy of the Project. Such insurance will be in an amount required by Lender
on a per claim and aggregate basis. Lender acknowledges and agrees that the
professional liability insurance coverage of the Architect of $2,000,000 per
claim and in the aggregate and the professional liability insurance coverage of
the Civil Engineer of $3,000,000 per claim and $5,000,000 in the aggregate in
place as of the Closing Date is acceptable.

4.6 Notice. Borrower will give prompt written notice to Lender of (a) any action
or proceeding instituted by or against any Loan Party which constitutes a
Potential Default or an Event of Default; (b) a default by any Loan Party under
any other material contract, instrument or agreement to which it is a party or
by which it or any of its properties or assets may be bound, which default could
be reasonably expected to result in a Material Adverse Effect, a Potential
Default or an Event of Default or (c) a default by Borrower under the Project
Covenant Documents.

4.7 Payment of Costs. Borrower will pay promptly, or cause to be paid promptly,
all costs incurred in connection with constructing the Improvements as and when
the same become due and payable, paying for the same with the Equity
Contribution, the proceeds of the Loan advanced from time to time and Borrower’s
own funds as provided in this Agreement.

 

30



--------------------------------------------------------------------------------

4.8 Construction and Development Documents, and the Project Covenant Documents.
On or prior to the Initial Construction Disbursement, Borrower will have
delivered to Lender the Construction and Development Documents and the Project
Covenant Documents. All Construction and Development Documents and Project
Covenant Documents must be in form and content satisfactory to Lender.

4.9 Compliance With Construction and Development Documents, Project Covenant
Documents and Other Agreements. Borrower will comply with the Construction and
Development Documents and the Project Covenant Documents to which it is a party
and in all material respects with all other obligations under other contracts,
instruments and agreements to which it is a party or to which any of its
properties or assets may be subject. Borrower will cause the Improvements to be
constructed in compliance with the Project Covenant Documents and all other
agreements relating to the Project and any Leases and will perform all of its
obligations under all of such agreements.

4.10 Interest Rate Hedge. Borrower may enter into an Interest Rate Hedge for all
or any portion of the Loan on such terms and conditions as are acceptable to
Lender. At Borrower’s request, PNC Capital Markets will provide a proposal for
such Interest Rate Hedge.

4.11 Further Assurances. Borrower will, from time to time, at its expense,
faithfully preserve and protect Lender’s lien on and security interest in the
Collateral as a continuing first priority perfected lien, subject only to
Permitted Encumbrances, and will take such other action as Lender in its sole
discretion may deem to be necessary or advisable from time to time in order to
preserve, perfect and protect the liens granted under the Collateral Documents,
to exercise and enforce Lender’s rights and remedies thereunder and with respect
to the Collateral and to carry out the terms of this Agreement and the other
Loan Documents.

4.12 Estoppel Certificates. Borrower will deliver within ten (10) Business Days
after Lender’s written request a certificate duly executed and in form
satisfactory to Lender, stating and acknowledging, to the best of Borrower’s
knowledge, (i) the then unpaid principal balance, and interest due and unpaid,
under the Loan and that there are no defenses, off sets, counterclaims or
recoupments thereto (or, if such should not be the fact, then the facts and
circumstances relating to such defenses, off sets, counterclaims or
recoupments); (ii) that Borrower has kept, observed, complied with, fulfilled
and performed in all material respects every term, covenant and condition in
this Agreement and the other Loan Documents on its part to be kept and
performed; (iii) that no Potential Default or Event of Default exists; (iv) that
no event has occurred or is threatened which if continued could permit the
holder of any recourse indebtedness of Borrower or to which its property is
subject to accelerate the maturity thereof or enforce any lien securing the
same; and (v) that no litigation or administrative proceeding has been
instituted by or against Borrower which if adversely determined could constitute
a Material Adverse Effect (or, if such should not be the fact, then the facts
and circumstances relating to such event or litigation in detail) and covering
such other matters relating to Borrower, the Loan or the Collateral as Lender
may reasonably require.

 

31



--------------------------------------------------------------------------------

4.13 Construction and Completion of Improvements. Borrower will commence
construction of the Project on or before April 1, 2014 or such earlier date as
may be required pursuant to the terms of any Project Covenant Documents and
thereafter diligently and

continuously prosecute the completion of construction of the Project in
compliance with the Plans. The Plans must have been approved in accordance with
applicable zoning ordinances, public and private building and use restrictions
applicable to the Land and Improvements; and all other Laws, restrictive
covenants or requirements of governmental authorities including the Project
Covenant Documents and the Governmental Approvals and those of the appropriate
board of fire underwriters or its equivalent and all other applicable agreement.
Borrower will cause (a) Completion of Construction to occur on or before the
Required Completion Date, subject to extension in Lender’s sole discretion as a
result of the occurrence of a Force Majeure Event, and (b) the Improvements to
be constructed in such a manner and on such a schedule so that at all times
during the pendency of the Loan, the Inspecting Architect must be of the opinion
that the Completion of Construction will occur on or prior to the Required
Completion Date.

4.14 Preparation of Plans. Borrower will cause the Plans to be prepared by the
Architect and approved by Borrower, the Contractor and the Architect. All Plans
will be reviewed and determined to be satisfactory by the Inspecting Architect,
have all Governmental Approvals and the approval of all other entities and
Persons with a right to approve any aspect of the work, including without
limitation, any parties to the Project Covenant Documents.

4.15 Changes in Construction and Development Documents.

(a) Except for Minor Change Orders, no changes in the Plans or the other
Construction and Development Documents (including change orders) will be
effective, unless approved in writing in advance by Lender, as described below.
Lender’s approval will be required for changes in the Plans or the other
Construction and Development Documents which are not Minor Change Orders.

(b) Borrower will obtain, at its sole cost and expense, all approvals or
consents from other Persons of any changes in the Plans or other Construction
and Development Documents (including change orders) that are required by Law or
under any other agreement with respect to the Land or Improvements (including
any Project Covenant Documents and the Governmental Approvals). Borrower will
deliver to Lender and the Inspecting Architect any documentation required by
Lender pertaining to any such change. Lender will respond within ten
(10) Business Days after receipt by Lender and the Inspecting Architect of all
documentation necessary to evaluate a requested change, and Lender will not
approve any changes until Borrower has obtained all other approvals that Lender
determines are required from other parties. If Lender determines that any change
may increase the cost of completion of the Improvements in excess of the amount
of any category as shown on the Development Budget (“Category”), Lender may
demand that Borrower deposit additional funds sufficient to cover the increased
costs as a condition to giving its approval, such funds to be held by Lender and
disbursed in accordance with Article 6.

(c) At any time that Lender’s consent or approval is required with respect to
the Plans, any of the other Construction and Development Documents, construction
of the Improvements and the cost thereof, or changes to any of the foregoing,
Lender may, without obligation, rely conclusively on the opinion of the
Inspecting Architect.

 

32



--------------------------------------------------------------------------------

4.16 Reserved.

4.17 Subcontractors. Borrower will furnish to Lender (a) on a monthly basis, a
true and correct written schedule of all Major Subcontracts related to the
Project which are in effect as of the date such schedule is delivered to Lender,
which schedule must include the names, addresses, telephone numbers and primary
contracts of all Major Subcontractors under said Major Subcontracts, the
aggregate dollar amounts of the work covered or to be covered by said Major
Subcontracts, a breakdown of the work covered or to be covered under each of
said Major Subcontracts, and any additional information that Lender may
reasonably request from time to time in connection therewith, and (b) upon the
request of Lender, true and correct copies of all executed Major Subcontracts.
The work to be performed under any contract will include no work other than that
for the Improvements. All Major Subcontracts must be in form and content
acceptable to Lender. Lender or the Inspecting Architect may contact the
Contractor or any Major Subcontractor to verify any facts disclosed in the
contracts.

4.18 Materials.

(a) Borrower will store on the Land or, subject to satisfaction of the
conditions set forth in Exhibit 6.2(A) attached hereto offsite in a bonded
warehouse, all materials, equipment, fixtures and articles of personal property
purchased with Loan proceeds.

(b) Borrower will furnish to Lender from time to time as reasonably required by
Lender evidence that all fixtures and equipment necessary for the operation of
the Improvements have been or will be obtained and in place on the Completion
Date with respect to all of the Improvements.

4.19 Repairs; Maintenance of Properties. Borrower must maintain and keep the
Land and the Improvements and all properties and assets of Borrower in good
working order and condition and make all necessary and proper repairs and
replacements thereto.

4.20 Visitation; Inspection and Right to Stop Work.

(a) Loan Parties will permit any of the officers or authorized employees or
representatives of Lender to examine, make excerpts from and audit their
respective books and records and discuss their respective business affairs,
finances and accounts with its officers, all in such detail and at such times
and as often as Lender may reasonably request, provided, that unless a Potential
Default or a Default exists, Lender will provide the respective Loan Party with
reasonable notice prior to any visit or inspection and a reasonable opportunity
to participate in such visit or inspection. Loan Parties will furnish Lender
with convenient facilities for such visitations, inspections and audits.

(b) The officers or authorized employees and agents of Lender and the Inspecting
Architect will have the right at any reasonable time to enter the Land and
Improvements and inspect the construction work and all materials, plans,
specifications and other matters relating to construction of the Improvements.
Officers or authorized employees of Lender and the Inspecting Architect will
also have the right to examine, copy and audit the books, records, accounting
data and other documents of the Contractor relating to the construction of the
Improvements and associated costs therewith. Borrower will reimburse Lender for
out-of-pocket third party costs and expenses incurred by them in connection
therewith.

 

33



--------------------------------------------------------------------------------

(c) If Lender, in good faith, determines that any work or materials do not
conform to the Plans or sound building practice or otherwise depart from any of
the requirements of this Agreement, Lender may require the work to be stopped
and may withhold Disbursements until the matter is corrected. Borrower will
promptly correct any such nonconforming work or materials. No such action by
Lender will affect Borrower’s obligation to complete the Improvements on or
before the Required Completion Date.

(d) Lender has no duty to examine, supervise or inspect the Plans or the
construction of the Improvements or to examine any books and records. Any
inspection or examination by Lender or the Inspecting Architect is for the sole
purpose of protecting the security interests granted in favor of the Lender and
preserving its rights under this Agreement and the other Loan Documents. No
default or breach of Borrower will be waived by any inspection by Lender or the
Inspecting Architect, nor will any such inspection constitute a representation
that there has been or will be compliance with the Plans or that the
construction is free from defective materials or workmanship. Neither approval
of the Plans nor any inspections or approvals of the construction of the
Improvements or any other inspection constitutes a warranty or representation by
Lender as to the adequacy or safety of construction or any physical condition or
feature of the Project.

(e) Upon the occurrence of a Potential Default or an Event of Default, Lender
has the right to require that construction of the Improvements be stopped.

4.21 Notice of Lien Claims. Borrower will promptly notify Lender in writing of
any material dispute with any supplier of labor or materials or any proceeding
against Borrower, including without limitation proceedings to assert or enforce
mechanic’s, materialman’s or other involuntary Liens. Lender reserves the right
to hold back Loan Disbursements in an amount equal to one hundred and twenty
percent (120%) of any amount in dispute, or any portion thereof, until any such
Lien or claim has been discharged by payment or bond.

4.22 Project Covenant Documents and Purchase Agreement.

Borrower will comply with its obligations under any applicable Project Covenant
Documents and/or purchase agreement and will make all reasonable efforts to
enforce the obligations of the other parties to any Project Covenant Documents
or purchase agreement and Borrower will provide Lender with copies of any
notices which Borrower may send or may be sent to Borrower pursuant to any
Project Covenant Documents or purchase agreement promptly after the sending or
receipt thereof by Borrower. Borrower will not terminate, amend or modify any
Project Covenant Documents or the purchase agreement without the prior written
consent of Lender.

4.23 Security Deposits. All security deposits delivered to Borrower under any
Lease must be maintained by Borrower in accordance with applicable Law in an
account with Lender, and those security deposits which are in the form of a
letter of credit will be transferred and delivered to Lender and held by Lender
pursuant to the Collateral Documents.

 

34



--------------------------------------------------------------------------------

4.24 Use of Proceeds. Borrower will use the proceeds of the Loan only for the
development and construction of the Improvements. Borrower will not use the
proceeds of the Loan for any purposes which contravene applicable Law or any
provision hereof.

4.25 Single Purpose Entity. Until the Obligations have been indefeasibly paid in
full, Borrower’s Organizational Documents must provide that Borrower’s sole
business purpose is the acquisition, ownership and operation of the real estate
encumbered by the Mortgage. Borrower will at all times during the term of the
Loan conduct its business affairs in compliance with its Organizational
Documents.

4.26 Management of the Project. Borrower will manage the Project, including all
marketing, leasing, collections, maintenance and servicing duties, in a
competent and professional manner. Borrower will not enter into, materially
modify or amend or otherwise modify or amend any of the economic terms,
terminate or cancel any management agreement for the Project or agreements with
agents or brokers, without the prior written approval of Lender.

4.27 Loan Rebalancing/Deposit of Funds by Borrower. If Lender in good faith at
any time and from time to time determines that (a) the amount of the undisbursed
Loan proceeds will not be sufficient to pay in full all costs set forth on the
Development Budget, or (b) any amount shown in any Category will not be
sufficient to pay in full the items to which such amount is allocated, then
Lender may make demand on Borrower to: (i) deposit with Lender within ten
(10) Business Days funds equal to any such insufficiency, with such funds to be
held in an account with Lender in which Lender has a security interest, and/or
(ii) increase the amount of the Equity Contribution. Lender has no obligation to
make further disbursements until the demanded funds have been deposited by
Borrower with Lender. Whenever Lender has any such funds on deposit, such funds
are additional security for the Loan, and all disbursements will be made by
Lender first from those funds until they are exhausted.

4.28 Project Covenants and Guarantor Financial Covenants.

(a) Borrower covenants and agrees that as of the month ending January 31, 2017,
the Project shall have achieved a Debt Service Coverage Ratio of no less than
1.05 (the “Project Covenant”).

The Project Covenant shall be measured as of January 31, 2017 with Net Operating
Income being calculated based on the annualized results for January, 2017, such
compliance certified to Lender in the form of compliance certificate attached
hereto as Exhibit 7.2(C) setting forth calculations substantiating compliance as
of January 31, 2017, such compliance certificate to be delivered to Lender no
later than forty-five (45) days following the month ending January 31, 2017.

(b) As a condition to the Initial Construction Disbursement, Borrower will
deliver or cause Guarantor to deliver to Lender as additional collateral for the
Loan either (i) an automatically renewing, irrevocable letter of credit in the
amount of $800,000 in form and substance acceptable to Lender and issued by a
financial institution acceptable to Lender (the “Letter of Credit”) or (ii) in
lieu of such Letter of Credit, unencumbered cash, which is not subject to any
Limiting Agreement or otherwise, in the amount of $800,000 to be deposited with

 

35



--------------------------------------------------------------------------------

Lender in a Lender controlled account and pledged as collateral for the Loan.
Such Letter of Credit or cash collateral, as applicable, shall be held by Lender
until such time as the Project has achieved a Debt Service Coverage Ratio of no
less than 1.25. So long as no Event of Default has occurred and is continuing,
upon the Project achieving a Debt Service Coverage Ratio of 1.25 or greater, the
cash collateral or Letter of Credit, as applicable, will be released and
returned to Borrower or Guarantor, as the case may be. In the event that the
bank issuing the Letter of Credit issues a notice of non-renewal of the Letter
of Credit or the Letter of Credit is not otherwise renewed on or before the date
which is thirty (30) days prior to such Letter of Credit’s then applicable
expiration date and Borrower does not or Borrower does not cause to be deposited
with Lender cash to be held as additional collateral for the Loan in lieu of the
Letter of Credit in an amount equivalent to that of the Letter of Credit, in
either such case, Lender shall have the right to draw upon the Letter of Credit
and hold such proceeds as additional collateral for the Loan. Upon the
occurrence of an Event of Default and continuance thereof, Lender shall have the
right to draw upon the Letter of Credit or, if the Borrower has deposited or
cause to be deposited cash with Lender in lieu of the Letter of Credit, and, at
Lender’s option, apply such proceeds of the draw on the Letter of Credit or cash
collateral on deposit with Lender, as the case may be, to the principal amount
outstanding under the Loan and/or such other amounts due and payable under the
Loan Documents, in such order as Lender may determine in its sole discretion.

(c) Guarantor shall be in compliance with the Guarantor Financial Covenants.

4.29 Keepwell. Each Qualified ECP Loan Party, jointly and severally, hereby
absolutely, unconditionally and irrevocably (a) guarantees the prompt payment
and performance of all Swap Obligations owing by each Non-Qualifying Party (it
being understood and agreed that this guarantee is a guaranty of payment and not
of collection), and (b) undertakes to provide such funds or other support as may
be needed from time to time by any Non-Qualifying Party to honor all of such Non
Qualifying Party’s obligations under this Agreement or any other Loan Document
in respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party will only be liable under this Section 4.29 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 4.29, or otherwise under this Agreement or any other Loan Document,
voidable under applicable Law, including applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Section 4.29 will remain
in full force and effect until payment in full of the Obligations and
termination of this Agreement and the other Loan Documents. Each Qualified ECP
Loan Party intends that this Section 4.29 constitute, and this Section 4.29 is
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the CEA.

4.30 Anti-Money Laundering/International Trade Law Compliance. Each Covered
Entity must comply with all Anti-Terrorism Laws. The Loan Parties must promptly
notify the Lender in writing upon the occurrence of a Reportable Compliance
Event.

4.31 Post-Closing Items. Borrower shall satisfy the Post-Closing Items (the
“Post-Closing Items”) identified on Schedule 4.31 attached hereto within the
applicable time period specified on Schedule 4.31.

 

36



--------------------------------------------------------------------------------

5. NEGATIVE COVENANTS

Borrower hereby covenants and agrees that until the Obligations have been
indefeasibly paid in full and all other Obligations have been performed and
discharged and the Lender’s Commitment has terminated or expired, Borrower must
comply or cause itself and the other Loan Parties to comply at all times with
the following covenants:

5.1 Organizational Covenants.

(a) Borrower will not amend or modify in any material manner, or permit the
material amendment or modification of any provision of its respective
Organizational Documents without providing prior written notice to Lender and
without obtaining the prior written consent of Lender.

(b) Except in the case of Permitted Transfers, Borrower will not, cause or
permit sales, pledges, encumbrances, conveyances, transfers or assignments of
interests in Borrower (whether owned directly or through other entities) without
providing proving prior written notice to Lender and without obtaining the prior
written consent of Lender.

As used herein, “Permitted Transfers” means:

(i) Any sale, conveyance, transfer or assignment of direct or indirect interest
in CNL Growth Properties, Inc. (“CNL”) to any Affiliates of CNL or to any other
Person so long as, the following conditions are satisfied:

 

  A. no Event of Default or Potential Default has occurred and is continuing;

 

  B. except in the case of a transfer or transfers of publicly traded stock, and
issuances of stock to the public which is the subject of or is exempt from
filing(s) with the U.S. Securities and Exchange Commission, Borrower provides
reasonable prior written notice to Lender, provided that, in the event that
Lender determines, in its sole but reasonable but judgment that a conflict of
interest results or may result from any such sale, conveyance, transfer or
assignment, it is understood and agreed that Lender shall promptly notify
Borrower of such potential conflict of interest and that such sale, conveyance,
transfer or assignment shall be made only with Lender’s prior written consent;

 

  C.

Global Growth GP, LLC, a Delaware limited liability company (“Global Growth GP”)
remains the general partner of Global Growth, LP, a Delaware limited partnership
(“Global Growth LP’); Global Growth LP continues to own one hundred percent
(100%) of the

 

37



--------------------------------------------------------------------------------

  membership interest in GGT Gateway Holdings, LLC, a Delaware limited liability
company (“GGT Gateway Holdings”) and maintains Control of GGT Gateway Holdings
and GGT Gateway Holdings continues to be the managing member of Borrower; and

 

  D. following any such transfer all Covered Entities remain in compliance with
the representations, warranties and covenants herein relative to Anti-Terrorism
Laws.

(ii) Any sale, pledge, encumbrance, conveyance, transfer or assignment of direct
or indirect interest in Crescent Multifamily Holdings, LLC, Guarantor and/or
Parent to any Person.

(c) In no event shall Parent fail to (A) own one hundred percent (100%) of the
membership interest in Guarantor and (B) Control the day to day operations of
Guarantor.

(d) In no event shall Guarantor fail to own one hundred percent (100%) of the
direct or indirect interest in Crescent Gateway Venture, LLC (“Crescent Gateway
Venture”) and in no event shall Crescent Gateway Venture own less than forty
percent (40%) of the membership interest in Borrower.

(e) Intentionally Omitted.

(f) Borrower will not dissolve, liquidate or wind up its affairs, or become a
party to any merger or consolidation, or acquire by purchase, lease or otherwise
all or substantially all of the assets or capital stock of any other Person.

(g) Borrower will not engage in any business other than the business conducted
on the date of this Agreement and business contemplated by this Agreement, will
conduct and operate its business substantially as conducted and operated during
the fiscal year which includes the date of this Agreement, and will not permit
any material change in such business.

5.2 Construction. Loan Parties will not permit Construction of the Improvements
(a) to be abandoned for a period in excess of fifteen (15) consecutive Business
Days, or (b) to progress such that the Inspecting Architect is of the opinion
that construction of the Improvements will not be complete on or before the
Required Completion Date.

5.3 Transfer of Land and Improvements or Personalty. Borrower will not
voluntarily or by operation of Law, directly or indirectly sell, convey,
transfer, assign, pledge, encumber, or permit to be sold, conveyed, transferred,
assigned, pledged or encumbered any nominal, beneficial or other interest in or
to any part of the Land or the Improvements, or any part of any personalty
located upon the Project or used or intended to be used in connection therewith,
provided that Borrower may dispose of any worn-out personal property as long as
the same is promptly replaced with personal property that is the functional
equivalent of the replaced property within such time as could not impair the
operation of the Project. Without the prior written consent of Lender, Borrower
will not grant easements, rights-of-way or similar

 

38



--------------------------------------------------------------------------------

entitlements, nor will Borrower subject or submit the Land or the Improvements
to any condominium regime, cooperative form of ownership, planned unit
development scheme, property owners association or similar form of ownership
structure or restriction. Notwithstanding the foregoing, Borrower has the power
to consent to or execute all necessary documents and instruments in connection
with (a) transfers of non-material portions of the Project to governmental
authorities in connection with dedication of roadways or utilities for public
use, and (b) grants of easements, restrictions, covenants, reservations and
rights of way in the ordinary course of business for access, water and sewer
lines, telephone and cable lines, electric lines or other utilities or for other
similar purposes related to the Project; provided no such transfer, conveyance
or encumbrance set forth in the foregoing clauses (a) and (b) will in Lender’s
determination materially adversely affect the utility or operation of the
Project or materially adversely affect the value of the Project and, provided
further, any such documents and instruments are in form and substance reasonably
acceptable to Lender. Any transaction which is prohibited under this Section 5.3
will be null and void to the extent permitted by applicable Law. Lender will not
be under any obligation to allege or show any impairment of the Collateral, and
may pursue any legal or equitable remedies for default.

5.4 Change in or Breach of Construction and Development Documents, Project
Covenant Documents. Except in the case of Minor Change Orders with respect to
the Plans and Construction and Development Documents, Borrower will not amend or
modify any provisions of the Plans, Construction and Development Documents or
the Project Covenant Documents without providing prior written notice, along
with copies of such amendments or modifications, to Lender and obtaining the
prior consent required by Section 4.15. Borrower will not commit or permit any
act which could give rise to a breach of any term, covenant or condition to be
performed under the Construction and Development Documents or the Project
Covenant Documents or any other contract to which Borrower is a party or by
which it is bound.

5.5 Leasing of Premises. Borrower shall not, without the prior written approval
of Lender, enter into, amend, modify, or extend any Lease, provided that,
Borrower may, without the prior written approval of Lender enter into, amend,
modify or extend Leases entered into by Borrower and residential tenants for
residential space at the Project pursuant to the standard lease form (without
any material deviation therefrom), provided that the terms of any such
amendment, modification and/or extension of any such residential Lease shall be
consistent with terms provided for under the standard lease form (without
material deviation therefrom). Borrower shall not, without the prior written
approval of Lender, terminate any Lease, other than residential Leases upon a
default by the tenant thereunder or otherwise in accordance with its terms.
Borrower shall, upon request by Lender, provide Lender with a copy of all
executed Leases.

5.6 Liens. Except for the Permitted Encumbrances, Borrower will not at any time
(a) create, incur, assume or suffer to exist or be created, or permit any pledge
of, or any deed of trust, mortgage, Lien (including any Lien or other
encumbrance authorized by Environmental Laws), charge, security interest or
encumbrance of any nature with respect to the Land or the Improvements,
(b) assign, pledge or in any way transfer or encumber its rights to receive
income from the Land or the Improvements or any of its property or assets,
tangible or intangible, now owned or hereafter acquired, or agree to become
liable to do so, or (c) except in the case of trash compactors and certain
office equipment to be used at the Project, purchase, use, or allow the use

 

39



--------------------------------------------------------------------------------

of, any materials, furnishings, fixtures or equipment intended to become a part
of the Improvements or otherwise included in the Plans which are under or
subject to any lease or similar agreement whereby title, a Lien, a security
interest, or the right to removal or repossession is reserved to or created in
any other party, or which have been purchased upon a conditional bill of sale or
to which Borrower does not have absolute and unencumbered fee title, unless
previously authorized by Lender in writing.

5.7 Value of Collateral. Borrower will not take any action which could result in
any material impairment of the value of any Collateral.

5.8 Disposition of Rents. Borrower will not consent to or permit or enter into
any sale, conveyance, pledge, mortgage, hypothecation or other disposition of
any rents, income, issues, profits or other funds arising from or in connection
with the Land and/or the Improvements, except as may be permitted by any Loan
Document.

5.9 Indebtedness. Borrower will not, at any time create, incur, assume or suffer
to exist any Indebtedness, except Indebtedness under the Loan Documents.

5.10 Dividends and Related Distributions. Until such time as the Project is
generating excess cash flow after the payment of all principal and interest
payments then due and payable with respect to the Loan, Borrower will not make
or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of its shares of capital stock,
partnership interests or limited liability company interests or on account of
the purchase, redemption, retirement or acquisition of its shares of capital
stock (or warrants, options or rights therefor), partnership interests or
limited liability company interests (the foregoing, collectively referred to
herein as “Distributions”), provided that, at no time following the occurrence
and during the continuance of an Event of Default may Borrower make or agree to
become or remain liable to make or pay any such Distributions.

5.11 Employee Benefit Plan. No Loan Party will: (a) become an Employee Benefit
Plan; (b) become a member of any ERISA Group; (c) establish or maintain any
Employee Benefit Plan or contribute to any multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA or multiple employer plan within the meaning of
Section 413(c) of the Internal Revenue Code, and will not be required to
establish, maintain or contribute to any of the foregoing; (d) become a party in
interest within the meaning of Section 3(14) of ERISA with respect to any
Employee Benefit Plan; or (e) permit the assets of Borrower to become “plan
assets” of any Employee Benefit Plan subject to Title I of ERISA or Section 4975
of the Internal Revenue Code within the meaning of Section 3(42) of ERISA and
Section 2510.3-101 of Title 29 of the Code of Federal Regulations.

5.12 Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
will become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in

 

40



--------------------------------------------------------------------------------

any dealings or transactions prohibited by any Anti-Terrorism Law or (d) use
Loan proceeds to fund any operations in, finance any investments or activities
in, or, make any payments to, a Sanctioned Country or Sanctioned Person in
violation of any Anti-Terrorism Law. The funds used to repay the Obligations
will not be derived from any unlawful activity.

6. CLOSING AND DISBURSEMENT MATTERS

6.1 Procedures.

(a) All Disbursements will be made by Lender, in accordance with the terms and
conditions hereof. Lender will make up to two (2) Disbursements per month
pursuant to Borrower’s Disbursement Request in the form attached hereto as
Exhibit 6.1, if approved by Lender. Upon receipt of a Disbursement Request,
Lender will cause an inspection to be made by the Inspecting Architect (if said
inspection has not already been scheduled or completed prior to Lender’s receipt
of the Disbursement Request) of the progress of construction. If Lender
determines that all conditions to such Disbursement have been fulfilled, then
Lender will approve such Disbursement Request.

(b) Subject to subsection (d) below, all Disbursements will be made, at Lender’s
option, into the Project Account of Borrower maintained with Lender, directly
(or jointly with Borrower, as Lender may elect) to such party or parties as have
actually supplied labor, material or services in connection with the
construction of the Improvements or to a title company or other escrow agent
acceptable to Lender for disbursement to such third parties. Borrower will pay
Lender’s standard charges for account maintenance and wiring of funds promptly
upon being billed therefor. All Loan proceeds will be considered to have been
advanced to and received by Borrower, and interest on the Loan proceeds will be
payable by Borrower, from and after the deposit or advance of the Loan proceeds
or any charge against Loan proceeds as provided in subsection (d) below.

(c) As a condition precedent to each Disbursement, Borrower will furnish or
cause to be furnished to Lender the following documents with each Disbursement
Request, in form and substance satisfactory to Lender:

(i) the form of Borrower’s Disbursement Request, together with an itemized
disbursement request summary. Without limiting the foregoing, Borrower will
submit copies of original, signed and notarized AIA Forms G702/703 (or such
equivalent form as may be attached to the General Construction Contract) for the
Contractor, copies of subcontractor invoices or AIA Forms G702/703 for costs
included in such Disbursement Request and invoices for all soft costs included
in such Disbursement Request. Invoices submitted with any Disbursement Request
except the first Disbursement Request must not be dated prior to the date that
is one hundred fifty (150) days preceding the date of the Disbursement Request;

(ii) lien releases confirming receipt of payment, in form and substance
satisfactory to Lender, from the Contractor and all subcontractors covering all
prior Disbursements;

 

41



--------------------------------------------------------------------------------

(iii) lien releases in form and substance satisfactory to Lender, from the
Contractor and all subcontractors covering the current requested Disbursement
(subject to such conditions as Lender may deem acceptable in its sole
discretion).

(iv) copies of any executed change orders, which have not been previously
furnished to Lender and the pending change order log maintained by the
Contractor;

(v) copies of Major Subcontractors’ contracts not previously furnished;

(vi) such other documentation as may be required by the title insurer to issue a
Date Down Endorsement covering the amount of the requested Disbursement;

(vii) if any significant dispute arises between or among Borrower, Contractor,
any subcontractor, any material supplier or any other party to a material
contract, a written summary of the nature of such dispute; and

(viii) such other information that Lender may require to verify information
contained in the Disbursement Request.

(d) Notwithstanding the provisions of subsection (c) above, Lender may elect in
its sole discretion, to use the Loan proceeds to pay, as and when due, any Loan
fees owing to Lender, interest on the Loan, reasonable fees and disbursements of
the Inspecting Architect and Lender’s attorneys which are payable by Borrower as
provided in the Loan Documents and such other sums as may be owing from time to
time by Borrower to Lender with respect to the Loan or the transactions
contemplated by the Loan Documents. Such payments may be made by recording a
funding under the Loan in the amount of such payments.

(e) All Disbursements are evidenced by the Note and secured by the Collateral
Documents.

6.2 Disbursement Amounts.

(a) The aggregate amount of all Disbursements is limited to the maximum amount
of the Loan. The aggregate amount of the Loan for any Category is limited to the
amount shown in the Development Budget for such Category, after adjustment for
the expenditure of the Equity Contribution as shown on the Development Budget,
taking into account any reallocation authorized by Lender pursuant to
Section 6.3. Prior to Disbursement of any Loan proceeds, Borrower will have
expended, for costs approved by Lender, sums at least equal to the Equity
Contribution.

(b) Lender will make Disbursements to defray actual and reasonable costs
approved by Lender and shown on the Development Budget for (i) labor performed
on the Improvements and equipment and materials incorporated into the
Improvements; and (ii) materials suitably stored on the Land, if approved by the
Lender in its sole and absolute discretion; and (iii) materials stored off-site,
provided the requirements set forth on Exhibit 6.2(A) are satisfied. The
undisbursed balance of the Loan and the sums delivered and held by Lender
pursuant to Section 4.27 may not at any time be less than the aggregate of
(1) the amount reasonably estimated by Lender to complete the construction,
development and financing of the Improvements, and (2) the Retainage.

 

42



--------------------------------------------------------------------------------

(c) Disbursements for the Development Fee will be disbursed by Lender in
accordance with this Section 6.2(c). Subject to the terms of this Agreement and
the other Loan Documents, so long as no Event of Default has occurred and is
continuing, the Development Fee (the “Development Fee”) due to Developer as set
forth in the Development Budget shall paid to Developer as follows: (i) $325,000
of the Development Fee shall be payable and accrued as earned as of the Closing
Date, (ii) $975,000 of the Development Fee shall be paid (or otherwise accrued
as earned) in twenty-four (24) equal consecutive monthly installments of $40,625
each commencing in February, 2014 and (iii) an additional $250,000 of the
Development Fee shall be earned and payable to Developer upon satisfaction of
the conditions set forth in Section 4.1 of the Development Agreement.

(d) Intentionally Omitted.

(e) Intentionally Omitted.

(f) Lender is not obligated to make Disbursements after the Completion Date
unless all of the conditions contained in Sections 6.4, 6.5 and 6.6 continue to
be satisfied; provided, however, that in no event will Lender be obligated to
make any Disbursement after the Expiration Date or during any Extension Period,
if applicable.

(g) To the extent that a permit issued by an Official Body or a Governmental
Approval is necessary to construct any portion of the Improvements for which
Loan proceeds are being requested, the amounts allocated to the “hard cost”
categories of the Development Budget applicable to such work will not be
available for disbursement until the permit or Governmental Approval pertaining
to such work has been validly issued, is in full force and effect and has been
delivered to Lender and Inspecting Architect.

(h) Subject to the terms of this Agreement, so long as no Event of Default has
occurred under the Loan Documents and the Development Budget remains in balance
with adequate funds available in the Development Budget and in each line item
Category within the Development Budget to complete the Project in accordance
with the Plans, the amounts allocated to the “Contingency” category of the
Development Budget may be disbursed or reallocated without the prior approval of
Lender.

(i) The amounts allocated to “Interest Reserve” Category of the Development
Budget shall not be subject to reallocation without the written consent of
Lender. Interest Reserve draws by the Borrower shall be limited to the amount of
interest expense during the applicable period less cash flow of the Project
during such period plus the amount of any monthly tax reserves and insurance
reserves with respect to the Project until such time as breakeven interest
coverage of the Project is achieved.

6.3 Cost Information. If Borrower becomes aware of any change in the approved
costs set forth in the Development Budget which could increase, change, or cause
a reallocation of the costs as shown on the Development Budget, Borrower will
immediately notify Lender in writing and promptly submit a proposed revised
Development Budget to Lender. Lender has no obligation to make further
Disbursements unless and until the revised Development Budget is approved in
writing by Lender, such approval to be in Lender’s sole but reasonable
discretion. .

 

43



--------------------------------------------------------------------------------

6.4 Closing Conditions. Lender is not obligated to close the Loan or make any
disbursement of Loan Proceeds until Borrower, at its sole cost and expense, has
fulfilled all terms, provisions and conditions of this Agreement applicable
thereto, including the delivery and approval of the items referred to on
Exhibit 6.4 and satisfaction of the following conditions, all in a manner
satisfactory to Lender:

(a) no portion of the Improvements have been damaged by fire or other casualty,
and no condemnation or taking of the Land or the Improvements or any material
portion thereof may be pending or threatened;

(b) Lender has received all duly executed Loan Documents on or before the
Closing Date; and the Collateral Documents and other documents to be placed of
record will have been duly recorded and filed in all appropriate offices;

(c) the security interest in all property described in the Collateral Documents
has been duly perfected and is a valid and enforceable first lien;

(d) the Closing Fee and any other applicable fees have been paid to Lender on or
before the Closing Date;

(e) except as specifically set forth on Schedule 8.10, all Governmental
Approvals (other than those not obtainable until a later stage of construction)
and all approvals under any Project Covenant Documents are in full force and
effect, and no notices of violation or revocation with respect thereto have been
received which have not been cured to the satisfaction of the applicable
Official Body, in the sole determination of Lender;

(f) Lender has received, at Borrower’s expense, the Title Insurance Policy;

(g) Lender has received (i) evidence that the insurance coverage that Borrower
is required to maintain under this Agreement is in full force and effect, with
additional insured, mortgagee and lender loss payable special endorsements
attached thereto in form and substance satisfactory to Lender and its counsel
and naming Lender as additional insured, mortgagee and lender loss payee; and
(ii) evidence that Loan Parties have taken all actions required under the Flood
Laws and/or requested by Lender to assist in ensuring that Lender is in
compliance with the Flood Laws applicable to the Collateral, including without
limitation providing Lender with the address and/or GPS coordinates of the
Improvements and each other structure on the Land, and, to the extent required,
obtaining flood insurance for such property, structures and contents prior to
such assets becoming Collateral;

(h) no Event of Default or Potential Default exists under any Loan Document;

(i) no Material Adverse Effect has occurred; and

 

44



--------------------------------------------------------------------------------

(j) the representations and warranties of Borrower contained in Article 8 are
true and accurate on and as of the date of any requested Disbursement with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties will be true and
correct on and as of the specific dates or times referred to therein), and
Borrower has performed and complied with all covenants and conditions hereof.

6.5 Initial and Subsequent Construction Disbursements. Following the Closing
Date, Lender will make Disbursements (the first of any such Disbursement is the
“Initial Construction Disbursement” and any subsequent disbursements are each a
“Subsequent Disbursement”), including the Retainage Disbursements referred to in
Section 6.6, only when Borrower, at its sole cost and expense, has fulfilled all
terms, conditions and provisions of this Agreement applicable thereto,
including, without limitation the delivery and approval of the items referred to
on Exhibit 6.5(A), and satisfaction of the following conditions, all in a manner
satisfactory to Lender and which must occur on or before December 1, 2014.

(a) the conditions of Section 6.4 continue to be met;

(b) to the extent not delivered at Closing, Lender has received all duly
executed Construction and Development Documents and any Project Covenant
Documents.

(c) Lender has received effective lien waivers and releases (subject to such
conditions as Lender may deem acceptable in its sole discretion) and their
corresponding AIA Forms G702/703 (or such equivalent form as may be attached to
the General Construction Contract) from the Contractor and all invoices or AIA
Form G702/703 from subcontractors, suppliers and other Persons having a right to
file a mechanic’s or materialman’s Lien, notice of unpaid balance, construction
lien or any similar instrument against the Land and Improvements with respect to
the work completed through a date no earlier than thirty (30) days prior to the
date of the Initial Construction Disbursement or Subsequent Disbursement, as
applicable, together with any other information required by Lender from time to
time, provided that, no invoices submitted with any Disbursement Request (except
for the First Disbursement Request) may be dated prior to the date that is one
hundred fifty (150) days preceding the date of such Disbursement Request;

(d) Lender has received a report satisfactory to Lender from the Inspecting
Architect concerning its review of the Initial Construction Disbursement, or
Subsequent Disbursement, as applicable, the Improvements, the Plans, the
Construction Contract, the Development Budget, the Governmental Approvals and
the construction schedule;

(e) within forty-five (45) days after the actual location of the foundation for
the Improvements, the survey to be supplied in connection with the closing of
the Loan will be updated to a current date and will show the location of the
Improvements and the absence of any encroachment of the Improvements over any
building, zoning, right-of-way or property boundary lines and will be otherwise
satisfactory to Lender;

(f) Lender has received, at Borrower’s expense, a Date Down Endorsement;

(g) Lender has received written evidence to its satisfaction of the prior or
contemporaneous funding of the Equity Contribution, including the expenditure
thereof and

 

45



--------------------------------------------------------------------------------

(h) All other Post-Closing Items required by Schedule 4.31 to be satisfied by
the date of such Disbursement shall have been satisfied.

6.6 Retainage Disbursements.

(a) The amount of each Disbursement will be subject to Retainage in accordance
with the provisions of the General Construction Contract, which Retainage will
be ten percent (10%) and, upon achieving fifty percent (50%) completion, to the
extent that Borrower has agreed to the same reduction under the General
Construction Contract, will be reduced to five percent (5%) thereafter of costs
incurred under the General Construction Contract, provided that no Retainage
will be held back with respect to General Conditions Costs (as defined in the
General Construction Contract), the Contractor’s Fee (as defined in the General
Construction Contract) or any direct material purchases made by Contractor which
are included within any Disbursement request.

(b) Lender will authorize the release of the Retainage only upon the
satisfaction of the following conditions in a manner satisfactory to Lender,
together with any other reasonable requirements, conditions, documentation and
determinations of the Inspecting Architect:

(i) all conditions of Sections 6.4 and 6.5 continue to be met;

(ii) Lender has received a certificate of the Architect and Contractor to the
effect, inter alia, that the Improvements have been completed in accordance with
the Plans, all Laws and all Governmental Approvals, and the matters in such
certificate have been verified by the Inspecting Architect;

(iii) the Certificate of Occupancy has been duly issued, and Lender has received
a copy thereof;

(iv) Lender has received a Date Down Endorsement insuring the priority of the
lien of the Mortgage in the full amount of the Loan and otherwise insuring that
no encroachments exist over any building, zoning, right of way or property
boundary lines;

(v) Lender and the title company issuing the Title Insurance Policy have
received an as-built ALTA survey, showing the location of all applicable
Improvements, easements, rights-of-way and other matters affecting the Land,
certified to each and dated within sixty (60) days of delivery to Lender and
such title company;

(vi) Lender has received effective lien releases and waivers (conditioned solely
upon payment of Retainage amounts, provided that effective final lien releases
and waivers will be delivered within thirty (30) days thereafter), and their
corresponding forms G702/703, from the Contractor and all subcontractors,
suppliers and other Persons having a right to file a mechanic’s or materialman’s
Lien, notice of unpaid balance, construction lien or any similar instrument
against the Land and Improvements with respect to the work performed in
connection with the construction and equipping of the Improvements, together
with any other information required by Lender from time to time;

 

46



--------------------------------------------------------------------------------

(vii) Lender has received tax receipts evidencing the payment of the current
year’s real estate taxes and assessments to the extent such taxes and
assessments are then due and payable;

(viii) Lender has received evidence satisfactory to Lender that the All Risk
coverage insurance policy with respect to the Improvements is in full force and
effect;

(ix) Intentionally Omitted;

(x) Lender has received the written consent of any and all third parties,
including parties to any Project Covenant Documents, as may be reasonably
required by Lender;

(xi) Lender has received a letter from Borrower whereby Borrower represents and
warrants that Borrower has inspected the applicable Improvements and, to its
knowledge, the Improvements have been completed substantially and in all
material respects in accordance with the applicable Plans; and

(xii) if requested by Lender, Lender has received a detailed inventory certified
by an Authorized Officer of Borrower, showing make, model, valuation and
location of all fixtures and equipment (except fixtures and equipment of
tenants) used in the operation or maintenance of any part of the Improvements.

(c) Notwithstanding the terms, conditions and provisions of subsections 6.6(a)
and (b) above to the contrary, Lender shall release any Retainage, to the extent
under the General Construction Contract Retainage is required to be released to
any subcontractor, upon the final completion by such subcontractor of said
subcontractor’s work with respect to the Project, all as determined by the
Inspecting Architect and as evidenced and certified by such subcontractor in a
payment receipt/lien release, in a form satisfactory to Lender.

6.7 Additional Security. As additional security for the Obligations, Borrower
irrevocably assigns and grants to Lender a security interest in (a) all Loan
proceeds now or hereafter held by Lender or any other financial institution,
whether or not disbursed; (b) all funds now or hereafter deposited by Borrower
with Lender under this Agreement, any of the other Loan Documents or for any
other reason in connection with the Project, including amounts held in the
Project Account, (c) all Governmental Approvals to the extent permitted by Law
or by the terms thereof, and (d) all reserves, deferred payments, deposits,
refunds, escrows, cost savings and payments of any kind relating to the
construction of the Improvements. If an Event of Default exists, Lender, in
addition to any other rights and remedies they may have under the Loan Documents
or at Law or in equity, may use any of the property referred to above for any
purpose, including without limitation the construction or financing of the
Improvements or payment of the Obligations. Further, Borrower hereby assigns to
Lender all of Borrower’s rights under the Construction and Development
Documents, subject to the terms thereof, which rights Lender may exercise if an
Event of Default exists. Such assignment is made for collateral purposes only
and imposes no obligations upon Lender.

 

47



--------------------------------------------------------------------------------

7. REPORTING REQUIREMENTS

7.1 Appraisals, and Title Reports.

(a) Appraisal. In addition to the Appraisal required prior to the Closing Date
as set forth on Exhibit 6.54 attached hereto, and until the Obligations are
repaid in full, Lender has the right at any time and from time to time to obtain
an Appraisal with respect to the Project. Not more than once each calendar year
any such Appraisal will be at the sole cost and expense of Borrower; provided
however, if an Event of Default exists, Lender has the right to obtain any
number of such Appraisals as they may require at the sole cost and expense of
Borrower.

(b) Title Reports. In addition to the Date Down Endorsements required under
Section 6 of this Agreement, Lender may request, at the sole cost and expense of
Borrower, and Borrower will deliver within fifteen (15) days of such request, an
updated title report on the Project, prepared and issued by the same title
insurance company that delivered to Lender the Title Insurance Policy. If an
Event of Default exists, Borrower will furnish such title reports, endorsements
or policies as Lender require. If Borrower fails to deliver the title updates,
reports, endorsements or policies required pursuant to this subsection 7.1(b),
Lender may obtain such item(s), and Borrower hereby indemnifies Lender for any
and all costs incurred.

7.2 Financial Reports. Until the Obligations are repaid in full, Loan Parties
must furnish or cause to be furnished the financial reports and information
listed on and within the time frame specified on Exhibit 7.2.

8. REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to Lender as follows, and with each
Disbursement Request such warranties and representations must be recertified to
Lender as true and correct:

8.1 Due Formation, Capacity.

(a) Borrower is a limited liability company duly organized, validly existing and
in good standing under the Laws of the state of its jurisdiction of
organization, and has full power and authority to own or lease and operate
properties, and to engage in the business it presently conducts and proposes to
conduct. Borrower is duly licensed or qualified and in good standing in each
jurisdiction where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary. Borrower will not reorganize in another state.

(b) Guarantor is a limited liability company, duly organized, validly existing
and in good standing under the Laws of the state of its jurisdiction of
organization, and has full power and authority to own or lease and operate
properties, and to engage in the business it presently conducts and proposes to
conduct. Guarantor is duly licensed or qualified and in good standing in each
jurisdiction where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary. Guarantor will not reorganize in another state.

 

48



--------------------------------------------------------------------------------

8.2 Power and Authority. Each Loan Party has full power and authority to enter
into, execute, deliver and carry out this Agreement, the other Loan Documents,
the Construction and Development Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents, to own and operate the Project
as a multifamily development, to perform its obligations hereunder and
thereunder, and all such actions have been duly authorized by all necessary
proceedings on its part. Each person executing any Loan Document on behalf of
any Loan Party has been duly authorized to act on behalf of such Loan Party by
all necessary proceedings.

8.3 Validity and Binding Effect. This Agreement, the other Loan Documents and
the Construction and Development Documents have been duly executed and delivered
by Loan Parties to the extent they are parties thereto. This Agreement, the
other Loan Documents and the Construction and Development Documents constitute
legal, valid and binding obligations of each Loan Party which is or will be a
party thereto on and after delivery thereof by such Loan Party, enforceable
against such Loan Party in accordance with their respective terms.

8.4 No Conflict. Neither the execution and delivery of this Agreement, the other
Loan Documents, or the Construction and Development Documents, by any Loan
Party, nor the consummation of the transactions herein or therein contemplated,
nor compliance with the terms and provisions hereof or thereof, will
(a) conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the Organizational Documents of a Loan Party, (ii) any
Governmental Approval, any applicable Law, any Project Covenant Documents, or
(iii) any material agreement, instrument, order, writ, judgment, injunction or
decree to which any Loan Party is a party or by which any Loan Party is bound or
to which it is subject, or (b) result in the creation or enforcement of any
Lien, charge or encumbrance whatsoever upon any property (now or hereafter
acquired) of any Loan Party (except Liens granted under the Loan Documents).

8.5 Material Contracts. All material contracts, including without limitation any
Project Covenant Documents, to which Borrower is a party are valid, binding and
enforceable against Borrower and each other party thereto in accordance with
such contract’s respective terms, and there is no default thereunder with
respect to Borrower, or to Borrower’s knowledge with respect to other parties.

8.6 No Potential Default or Event of Default; Compliance with Instruments. No
event or condition exists or will exist after giving effect to the Closing of
the Loan, the Initial Construction Disbursement or Subsequent Disbursements
which constitutes an Event of Default or Potential Default. No Loan Party is in
violation of (a) any term of its Organizational Documents or (b) any material
agreement or instrument to which it is a party or by which it or its properties
may be subject or bound.

8.7 No Litigation or Investigations. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party at Law or in equity before any Official Body which
individually or in the aggregate could question the capacity, ability or
authority of any Loan Party to execute, deliver and perform the Loan Documents
or the Construction and Development Documents to which it is a party, or if
adversely determined could result in any Material Adverse Effect. None of the
Affiliates of any Loan Party is in violation of any order, writ, injunction or
any decree of any Official Body which could result in any Material Adverse
Effect.

 

49



--------------------------------------------------------------------------------

8.8 Financial Statements and Other Information.

(a) Borrower has delivered to Lender a proforma of the financial performance of
the Borrower and Project derived from various assumptions of Borrower’s
management, which financial proforma represent a reasonable range of possible
results in light of the history of the business, present and foreseeable
conditions and the intentions of Borrower’s management. Such financial proforma
accurately reflect the liabilities of Borrower upon consummation of the
transactions contemplated hereby as of the Closing Date.

(b) To Borrower’s knowledge, all surveys, plot plans and similar documents
heretofore furnished by Borrower to Lender with respect to the Improvements are
accurate and complete in all material respects as of their respective dates.

(c) All financial data and other information given to Lender by any Loan Party
is accurate, correct and complete in all material respects.

8.9 Title Aspects. Borrower has good and marketable fee simple title to the
Land, subject only to Permitted Encumbrances. Borrower has been granted all
easements appropriate for the construction of the Improvements, and any mortgage
liens now or hereafter affecting any land burdened by such easements are
subordinate to such easements. All leases of property are in full force and
effect without the necessity for any consent which has not previously been
obtained upon consummation of the transactions contemplated hereby.

8.10 Zoning, Governmental Approvals, Consents and Financing Statements.

(a) The development, construction, use and occupancy of the Improvements in
accordance with the Plans will conform to all applicable Laws, Governmental
Approvals, the Project Covenant Documents and all other covenants, conditions
and restrictions contained in any deed, lease or other instrument or agreement
covering or affecting all or any portion of the Project. Schedule 8.10 lists all
Governmental Approvals required to commence site work with respect to the
Project and to construct the Improvements, sets forth the status of such
Governmental Approval and, to the extent any such Governmental Approvals are not
in full force and effect as of the Closing Date, the expected date of receipt of
such approvals.

(b) All consents, approvals, exemptions, orders or authorization of, or
registration or filing with, any Official Body or any other Person required by
any Law or any agreement in connection with the execution, delivery and carrying
out of this Agreement, the other Loan Documents or the Construction and
Development Documents by any Loan Party, have been obtained or made on or prior
to the Closing Date except for (a) the filing of financing statements, the
Mortgage and the Assignment of Leases and Rents in the applicable state and
county filing offices; and (b) as may be listed on Schedule 8.10. Each Loan
Party hereby authorizes Lender to file all financing statements, together with
any amendments or modifications thereof which Lender deems necessary or
desirable to perfect, under the applicable Uniform Commercial Code, the security
interest in the collateral described in the Mortgage, the other Loan Documents
and this Agreement.

 

50



--------------------------------------------------------------------------------

8.11 Plans. The Plans submitted to Lender with respect to the Project will be
accurate, true and correct, and will be approved by each Official Body having
jurisdiction over the Land and/or the Improvements and any others whose approval
of the Plans, in whole or in part, may be called for by applicable undertakings
of Borrower or by an applicable Law, rule, regulation or the like, each such
Official Body or other party required to approve the Plans are set forth on
Schedule 8.10.

8.12 Utilities; Public Improvements. All utility and municipal services
necessary for the construction, completion, use and occupancy of the
Improvements are available to the Land and have sufficient capacity to operate
the Improvements for their intended purposes, including water supply, storm and
sanitary sewer facilities, electricity and telephone facilities. All impact,
connection or other requisite fees for such services have been paid or are
included in the Development Budget. All streets and easements necessary for the
completion and operation of the Improvements for their intended purpose are
available to the boundaries of the Land. All easements, streets, utilities and
public improvements to be owned or maintained by any governmental or public body
or authority have been completed, inspected and accepted by such parties or, if
not, have been included in the Development Budget and will be completed,
inspected and accepted by such parties on or before the Required Completion
Date.

8.13 Security Interests. The liens and security interests granted or to be
granted to Lender pursuant to this Agreement and the other Loan Documents
constitute and will continue to constitute valid perfected Prior Security
Interests under the Uniform Commercial Code as in effect in each applicable
jurisdiction or other applicable Law, entitled to all the rights, benefits and
priorities provided by the Uniform Commercial Code or any other Law. Upon the
filing of the applicable Loan Documents and financing statements relating to
said liens and security interests in each office and in each jurisdiction where
required in order to establish the liens and perfect the security interests
described above, all such action as is necessary or advisable to establish said
liens and perfect said security interests will have been taken and there will be
no necessity for any further action in order to preserve, protect and continue
such rights, except the filing of continuation statements with respect to any
such financing statements within six (6) months prior to each five (5) year
anniversary of the filing of such financing statements. All filing fees and
other expenses in connection with each such action have been or will be paid by
Borrower, and the collateral secured by such Loan Documents is subject to no
other Liens or encumbrances except for Permitted Encumbrances.

8.14 Liens. The Liens granted to Lender pursuant to the Mortgage and the
Assignment of Leases and Rents will, upon proper recording, constitute a valid
perfected first-priority Lien under applicable Law, on the Land, the
Improvements and any other property, in whatever form, whether real, personal or
otherwise, secured by the Mortgage and the Assignment of Leases and Rents. The
Collateral is not subject to any Liens or encumbrances except for the Permitted
Encumbrances. All action as is necessary or advisable to establish such Liens
and their priority, including recordation of the Mortgage and the Assignment of
Leases and Rents in the appropriate offices, will be taken promptly following
the Closing Date, and upon execution, delivery and recordation of the Mortgage
and the Assignment of Leases and Rents, there will be no necessity for any
further action in order to protect, preserve and continue such Lien and such
priority.

 

51



--------------------------------------------------------------------------------

8.15 Compliance with Laws. Each Loan Party is in compliance with all applicable
Laws in all jurisdictions in which such Loan Party is presently or will be doing
business.

8.16 Construction and Development Documents and Project Covenant Documents.
Lender and the Inspecting Architect have been furnished copies of all
Construction and Development Documents and Project Covenant Documents. The
Construction and Development Documents and Project Covenant Documents constitute
all agreements executed by or for the benefit of Borrower in connection with the
Project. The Construction and Development Documents and Project Covenant
Documents cover all work and services necessary or desirable for the design of
the Project, including all work and services necessary for the Improvements to
be completed in accordance with all Governmental Approvals and any and all
requirements of applicable Law. Except with respect to work being done with
respect to the storm system for which the Borrower has entered into that certain
Declaration of Easement to be recorded prior to the recording of the Mortgage,
no work or construction of any kind is to be performed pursuant to the
Construction and Development Documents or Project Covenant Documents on any
property owned by others or within any easement or right-of-way.

8.17 Development Budget. The Development Budget attached as Schedule 8.17 is
true, correct and complete, shows all sources and uses of funds and provides for
all costs and expenses to be incurred in connection with the acquisition and
development of the Land, the construction and equipping of the Improvements, all
financing fees and interest expenses on the Loan through the Expiration Date
(without any extensions), and all other items of cost and expense to be incurred
in connection with the design and construction of the Improvements, the leasing
of the Improvements and the closing of the Loan, including without limitation
all costs and expenses to be incurred pursuant to the Construction and
Development Documents and Project Covenant Documents.

8.18 Insurance and Bonds. The properties of Borrower are insured pursuant to
Insurance Policies and other bonds which are valid and in full force and effect
and which provide adequate coverage from insurers acceptable to Lender in
amounts sufficient to insure the assets and risks of Borrower in accordance with
prudent business practice. Borrower has taken all actions required under the
Flood Laws and/or requested by Lender to assist in ensuring that each Lender is
in compliance with the Flood Laws applicable to the Collateral, including
without limitation by providing Lender with the address and/or GPS coordinates
of the Improvements and any other structure located on the Land, and, to the
extent required by Lender or applicable Law, obtaining flood insurance for such
Improvements, property, structures and contents prior to such assets becoming
Collateral. No notice has been given or claim made and no grounds exist to
cancel or void any of such Insurance Policies or bonds or to reduce the coverage
provided thereby.

8.19 Solvency. All Loan Parties are Solvent as of the Closing Date and will be
Solvent after giving effect to the transactions contemplated by the Loan
Documents, including all Indebtedness incurred thereby, the security interests
granted therein and the payment of all fees, costs, expenses and the like
related thereto.

 

52



--------------------------------------------------------------------------------

8.20 Employee Benefit Plans. No Loan Party (a) is or will become an Employee
Benefit Plan or a member of any ERISA Group; (b) is or will be required to
establish or maintain any Employee Benefit Plan or contribute to any
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA or any
multiple employer plan within the meaning of Section 413(c) of the Internal
Revenue Code; or (c) is or will become a party in interest within the meaning of
Section 3(14) of ERISA with respect to any Employee Benefit Plan. No assets of
any Loan Party are “plan assets” of any Employee Benefit Plan subject to Title I
of ERISA or Section 4975 of the Internal Revenue Code within the meaning of
Section 3(42) of ERISA and Section 2510.3-101 of Title 29 of the Code of Federal
Regulations.

8.21 Use of Proceeds; Margin Stock. No part of the proceeds of any Loan has been
or will be used, immediately, incidentally or ultimately, to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock or to refund Indebtedness originally incurred for such
purpose, or for any purpose which entails a violation of or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System.

8.22 Full Disclosure. No Loan Document, Construction and Development Document,
Project Covenant Document, or any certificate, statement, agreement or other
document furnished by any Loan Party to Lender in connection with the Loan
contains any untrue statement, or is misleading due to such Loan Party’s
omission of a material fact. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party, which has not
been set forth in this Agreement or in the certificates, statements, agreements
or other documents furnished in writing to Lender prior to or on the date hereof
in connection with the Loan.

8.23 Impositions. Borrower has timely filed returns for Impositions applicable
to it, and payment has been made (or adequate provision for the payment thereof
has been made) for all Impositions which have or may become due pursuant to said
returns or to assessments received, prior to the date upon which any penalty or
fine may be imposed, except to the extent that such Impositions are being
contested in good faith by appropriate proceedings diligently conducted, and for
which such reserves or other appropriate provisions have been made.

8.24 Updates to Schedules. Should any of the information or disclosures provided
on any of the Schedules become outdated or incorrect in any material respect,
Borrower will promptly provide Lender in writing such revisions or updates as
may be necessary or appropriate to update or correct such Schedules; provided
that no Schedule will be deemed to have been amended or superseded by any such
correction or update, nor will any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedule be deemed
to have been cured thereby, unless and until Lender, in its sole and absolute
discretion, has accepted in writing such revisions or updates, provided further,
subject to Section 6.3, Lender may in its discretion accept changes and updates
to the Development Budget. Without limiting the foregoing, upon request of
Lender with respect to any Schedule, Borrower will promptly provide Lender a
written statement certifying that the information or disclosures on such
Schedule remain current and correct in all material respects.

8.25 Investment Companies; Regulated Entities. No Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and will not become such an
“investment company” or under such “control.” No Loan Party is subject to any
other federal, local or state statute, rule or regulation limiting said Loan
Party’s ability to incur Indebtedness for borrowed money.

 

53



--------------------------------------------------------------------------------

8.26 Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
is a Sanctioned Person. No Covered Entity, either in its own right or through
any third party, (a) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

9. DEFAULTS AND REMEDIES

9.1 Events of Default. The following are Events of Default under this Agreement
(regardless of the reason therefor and whether voluntary, involuntary or
effected by operation of Law):

(a) Borrower fails to make any principal payment due under the Loan, fails to
make any of the deposits to the Project Account or other deposits required under
this Agreement or fails to pay any interest on the Loan or any other scheduled
payment owing hereunder or under the other Loan Documents after such principal,
Project Account or other deposit, interest or other scheduled payment becomes
due and payable in accordance with the terms of this Agreement or the applicable
Loan Document;

(b) any Loan Party makes a representation or warranty which was false or
misleading in any material respect as of the time it was made, renewed or
furnished in any Loan Document or any certificate, other instrument or written
statement delivered pursuant to the provisions of any Loan Document;

(c) any Loan Party fails to comply with any covenant or obligation contained in
any Loan Document which calls for the payment of money, other than those
monetary defaults expressly referred to in subsection (a) above, and does not
cure such failure within ten (10) days after written demand by Lender;

(d) any Loan Party fails to comply with any covenant or obligation contained in
this Agreement or any other Loan Document other than (i) defaults or Events of
Default under the Note or the Mortgage, or (ii) those defaults expressly
referred to in the other subsections of this Section 9.1, and does not cure such
failure within thirty (30) days (or any shorter period of time for cure
specified in any Loan Document) after the earlier of (A) such Loan Party’s
knowledge of such failure to comply; or (B) written notice thereof by Lender to
Borrower (such grace period to be applicable only in the event such default can
be remedied by corrective action of Borrower as determined by Lender in its sole
discretion), provided that, in the event that such default cannot be remedied
with reasonable due diligence during such thirty (30) day period, such default
shall not constitute an Event of Default so long as the applicable Loan Party
continues with reasonable due diligence to attempt to remedy the same for such
additional period of time as may be required not to exceed a total of sixty
(60) days following the earlier of the date of such Loan Party’s knowledge of
such default or the giving of the written notice referred to above by Lender;

 

54



--------------------------------------------------------------------------------

(e) any representation or warranty contained in Section 8.26 is or becomes false
or misleading at any time, or any breach of or non-compliance with Sections 4.30
or 5.12.

(f) any Loan Party fails to comply with Sections 4.13, 4.24, 4.27,4.28, 4.31,
5.1, 5.3, 5.6 (subject to the provisions of Section 9.1(i) below), 5.8, 5.9,
5.10 or 5.11;

(g) a default by any Loan Party occurs under the Construction and Development
Documents or any Project Covenant Document and such default is not cured within
any applicable cure period;

(h) any Loan Party ceases to be Solvent;

(i) any Lien or encumbrance, other than a Permitted Encumbrance, is entered
against the Land or Improvements and such Lien or encumbrance is not discharged,
vacated or bonded within thirty (30) days after the earlier of (i) Borrower’s
actual knowledge of the filing thereof (which may be by notification from Lender
of the filing of such Lien) or (ii) Borrower’s receipt of a notice of filing
thereof;

(j) a court having jurisdiction enters any judgment against Borrower in excess
of $1,000,000 for the payment of money, or any judgment against any Guarantor
for the payment of money in excess of $15,000,000 if in either case such
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry of such judgment(s);

(k) there occurs any uninsured or inadequately insured damage to or loss, theft
or destruction of any of the Collateral including the Land and/or any of the
Improvements in excess of $1,000,000 unless Borrower deposits into an escrow
account with Lender, an amount equal to such uninsured or inadequately insured
damage, loss, theft or destruction, such amounts deposited to such escrow to be
held as additional collateral for the Loan and released to Borrower as such
repairs are made;

(l) the Collateral or any assets of Borrower having a value in excess of
$1,000,000, or any assets of Guarantor in excess of $15,000,000 are attached,
seized, levied upon or subjected to a writ or distress warrant, or such come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors;

(m) any of the Loan Documents ceases to be a legal, valid and binding agreement
enforceable against any Loan Party in accordance with the terms of such Loan
Document or is in any way terminated (except in accordance with its terms) or
becomes or is declared ineffective or inoperative or is in any way challenged or
contested or ceases to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;

 

55



--------------------------------------------------------------------------------

(n) any Person obtains an order or decree in any court of competent jurisdiction
enjoining the construction of the Improvements or delaying construction of the
same or enjoining or prohibiting Lender or any Loan Party from carrying out the
terms and conditions of any Loan Document and such order or decree is not
vacated or stayed within ten (10) days after the filing thereof;

(o) Intentionally Omitted;

(p) an Insolvency Proceeding is instituted seeking a decree or order for relief
in respect of any Loan Party in an involuntary case under any applicable Debtor
Relief Law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party for any substantial part of its property, or for the
winding up or liquidation of its affairs, and such proceeding remains
undismissed or unstayed and in effect for a period of thirty (30) consecutive
days or such court enters a decree or order granting any of the relief sought in
such proceeding;

(q) any Loan Party commences a voluntary Insolvency Proceeding, or consents to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or other similar official) of
itself or for any substantial part of its property or makes a general assignment
for the benefit of creditors, or fails generally to pay its debts as they become
due, or takes any action in furtherance of any of the foregoing;

(r) a Material Adverse Effect occurs;

(s) any action or proceeding is commenced to which Lender is made a party by
reason of the execution of the Mortgage or the Note, or in which it becomes
necessary for Lender to defend or uphold the lien of the Mortgage, or the
priority thereof or possession of the Land and the Improvements, or otherwise
protect the security under the Mortgage and such action or proceeding is not
dismissed within thirty (30) days of the commencement thereof;

(t) Borrower fails to satisfy the conditions precedent for the funding of the
Initial Construction Disbursement on or before December 1, 2014; and/or

(u) If Lender is holding the Letter of Credit as additional collateral for the
Loan and the issuer of the Letter of Credit is no longer acceptable to Lender
and either (i) a replacement Letter of Credit, in form and substance
satisfactory to Lender, is not issued by a financial institution reasonably
acceptable to Lender or (ii) Borrower does not or does not cause Guarantor to
deposit with or cause to be deposited with Lender cash to be held as additional
collateral for the Loan in an amount equivalent to that of the Letter of Credit,
in either case, within thirty (30) days following written notification to
Borrower by Lender.

9.2 Remedies. Upon the occurrences described below, Lender may exercise any or
all of the following rights and remedies:

(a) If an Event of Default exists and continues:

(i) If such Event of Default is specified in Sections 9.1(p) or 9.1(q), the
Lender’s Commitment immediately and automatically terminates and Lender has no
further obligation to make Disbursements, and the Loan, all accrued and unpaid
interest thereon, and all other Obligations immediately become due and payable.

 

56



--------------------------------------------------------------------------------

(ii) If such Event of Default is specified in any clause in Section 9.1 except
Sections 9.1(p) or 9.1(q), Lender may take one or more of the following actions:
(x) terminate the Lender’s Commitment, whereupon Lender is under no further
obligation to make Disbursements; (y) declare the unpaid principal amount of the
Loan then outstanding and all accrued and unpaid interest thereon and all other
Obligations to be due and payable, whereupon the same will immediately become
due and payable to Lender; and (z) exercise any and all remedies and other
rights provided pursuant to any Loan Document, at Law or in equity, including,
without limitation, draw on the Letter of Credit and apply such proceeds or the
proceeds of any cash collateral held in lieu of such Letter of Credit to amounts
outstanding under the Loan Documents. Except as otherwise provided in this
Section 9.2, each Loan Party expressly waives presentment, demand, protest and
all other notices of any kind. Borrower hereby expressly waives and covenants
not to assert any appraisement, valuation, stay, extension, redemption or
similar Laws, now or at any time hereafter in force, which might delay, prevent
or otherwise impede the performance or enforcement of any Loan Document.

(iii) Lender and each of its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable Law, to set off
and apply any and all deposits of Borrower (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by Lender or any such
Affiliate, to or for the credit or the account of Borrower against any and all
of the obligations of Borrower or any Loan Party now or hereafter existing under
any Loan Document to Lender or its Affiliates, irrespective of whether or not
Lender or any such Affiliate will have made any demand under any Loan Document
and although such obligations of Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of Lender and its Affiliates under this Section 9.2 are
in addition to other rights and remedies (including other rights of setoff) that
Lender or its Affiliates may have. Lender agrees to notify Borrower promptly
after any such setoff and application; provided that the failure to give such
notice will not affect the validity of such setoff and application.

(iv) Whether or not the maturity of the Loan has been accelerated pursuant to
any of the foregoing provisions of this Section 9.2, Lender may proceed to
protect and enforce Lender’s rights by suit in equity, action at Law and/or
other appropriate proceeding, for the specific performance of any covenant or
agreement contained in this Agreement or the other Loan Documents including as
permitted by applicable Law the obtaining of the ex parte appointment of a
receiver, and, if such amount becomes due, by declaration or otherwise, proceed
to enforce the payment thereof or any other legal or equitable right of Lender.

(b) From and after the date on which Lender has taken any action pursuant to
this Article 9 and until all Obligations have been paid in full, any and all
proceeds received by Lender from any disposition of any Collateral or the
exercise of any other remedy by Lender, will be applied as follows:

(i) First, to reimburse Lender for any additional compensation due pursuant to
Section 3.12 and for out-of-pocket costs, expenses and disbursements, including
without limitation, reasonable attorneys’ and paralegals’ fees and legal
expenses incurred by

 

57



--------------------------------------------------------------------------------

Lender in connection with realizing on any Collateral or collection of any
obligations of Loan Parties under any of the Loan Documents, including advances
made subsequent to an Event of Default by Lender for the maintenance,
preservation, protection or enforcement of, or realization upon, any Collateral,
advances for Impositions, insurance, repairs and the like and reasonable
expenses incurred to sell or otherwise realize on, or prepare for sale or other
realization on, any of the Collateral.

(ii) Second, to the repayment of all Obligations in the order determined by
Lender in its discretion as to principal, interest, fees or other amounts; and

(iii) Third, the balance, if any, as required by Law.

Notwithstanding anything to the contrary herein, no Swap Obligations of any
Non-Qualifying Party are to be paid with amounts received from such
Non-Qualifying Party under any of its Guaranties (including sums received as a
result of the exercise of remedies with respect to such Guaranties) or from the
proceeds of such Non-Qualifying Party’s Collateral if such Swap Obligations
would constitute Excluded Hedge Liabilities; provided, however, to the extent
possible, appropriate adjustments are to be made with respect to payments and/or
the proceeds of Collateral from other Loan Parties that are Eligible Contract
Participants with respect to such Swap Obligations to preserve the allocation to
Obligations otherwise set forth herein.

(c) In addition to all of the rights and remedies contained in this Agreement
and the other Loan Documents, including without limitation the right to appoint
a receiver and all other rights described in the Mortgage, Lender has all of the
rights and remedies of a secured party under the Uniform Commercial Code and any
other applicable Law, all of which rights and remedies are cumulative and
nonexclusive, to the extent permitted by Law.

(d) Lender may enter the Land and Improvements and take any and all actions
necessary in its judgment to (i) secure, protect and preserve the Improvements
and any materials or supplies located on the Land, (ii) complete in part or in
full the construction of the Improvements, including, but not limited to, making
changes in the Plans, and entering into, and, subject to the terms thereof,
modifying or terminating the Construction and Development Documents and other
contractual arrangements. If Lender elects to continue with the construction of
the Improvements, Lender will not assume any liability to Borrower or any other
Person for completing the Improvements or for the manner or quality of
construction of the Improvements, and Borrower expressly waives any such
liability. Borrower irrevocably appoints Lender as its attorney-in-fact, with
full power of substitution, to complete the Improvements in Borrower’s name or
Lender may elect to complete construction in its name. Borrower will cooperate
with Lender in hiring a third party manager and/or contractor for the Project.
In any event, all sums actually expended by Lender in completing construction or
otherwise exercising its rights hereunder or under the other Loan Documents will
be secured by the Mortgage and all other Collateral Documents and will bear
interest at the Default Rate.

9.3 Notice of Sale. Any notice required to be given by Lender of a sale, lease,
or other disposition of any Collateral or any other intended action by Lender,
if given five (5) Business Days prior to such proposed action, constitutes
commercially reasonable and fair notice thereof to Borrower.

 

58



--------------------------------------------------------------------------------

10. MISCELLANEOUS

10.1 Modifications, Amendments or Waivers. Except as may be otherwise provided
in any Loan Document, Lender and Borrower may from time to time enter into
written agreements amending or changing any provision of any Loan Document or
the rights of Lender or Loan Parties hereunder or thereunder, and Lender may
grant written waivers or consents to a departure from the due performance of the
obligations of Loan Parties hereunder or thereunder. Such agreements, waivers or
consents will bind all Loan Parties. Guarantor hereby expressly and knowingly
acknowledges, consents and agrees that Lender is entitled to do any or all of
the forgoing, at any time and from time to time, without notice to or the
consent of Guarantor, notwithstanding that any of the forgoing increases the
risk to the Guarantor.

10.2 No Implied Waivers; Cumulative Remedies; Writing Required. No course of
dealing and no delay or failure of Lender in exercising any right, power, remedy
or privilege under any Loan Document will affect any other or future exercise
thereof or operate as a waiver thereof, nor will any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right,
power, remedy or privilege preclude any further exercise thereof or of any other
right, power, remedy or privilege. The rights and remedies of Lender under any
Loan Document are cumulative and not exclusive of any rights or remedies which
they could otherwise have. Any waiver, permit, consent or approval of any kind
or character on the part of Lender with respect to any breach or default under
any Loan Document or any waiver of any provision or condition of any Loan
Document must be in writing and will be effective only to the extent
specifically set forth in such writing.

10.3 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower will pay all out-of-pocket expenses incurred by
Lender and its Affiliates, including the fees, charges and disbursements of
counsel for Lender, in connection with (i) the preparation, negotiation,
execution, delivery and administration of the Loan Documents, or any amendments
or modifications thereto or waivers of the provisions thereof, whether or not
the transactions contemplated thereby are consummated, and (ii) the enforcement
or protection of Lender’s or such Affiliate’s rights (A) in connection with the
Loan Documents, or (B) in connection with the Loan, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loan.

(b) Indemnification by Borrower. Borrower will indemnify Lender and its Related
Parties (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including Borrower or any other Loan Party) arising
out of, in connection with, or as a result of (i) the execution or delivery of
any Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties of their respective obligations thereunder or the
consummation of the transactions contemplated thereby; (ii) any Loan or the use
or proposed use of the proceeds therefrom or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether brought by a third party or by any Loan Party, and regardless of whether
any

 

59



--------------------------------------------------------------------------------

Indemnitee is a party thereto; provided that such indemnity will not be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted solely from the gross
negligence or willful misconduct of such Indemnitee, or (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, Borrower agrees that it will not assert, and hereby waives, any
claim against any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of any Loan Document or any agreement or instrument contemplated thereby,
the transactions contemplated thereby, any Loan, or the use of the proceeds
thereof. No Indemnitee is liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, Electronic Format or other information transmission
systems in connection with any Loan Document or the transactions contemplated
thereby.

(d) Payments. All amounts due under this Section 10.3 are payable not later than
ten (10) days after demand therefor.

10.4 Holidays. Whenever payment of any portion of the Loan is due on a day that
is not a Business Day such payment will be due on the next Business Day (except
as provided in Section 3.2 with respect to LIBOR Interest Periods under the
LIBOR Option) and such extension of time may be included in computing interest
and fees, except that the Loan will be due on the Business Day preceding the
Expiration Date if the Expiration Date is not a Business Day. Whenever any
payment or action to be made or taken hereunder (other than payment of the Loan)
will be stated to be due on a day which is not a Business Day, such payment or
action must be made or taken on the next following Business Day, and such
extension of time may not be included in computing interest or fees, if any, in
connection with such payment or action.

10.5 Notices; Effectiveness: Electronic Communication; Platform.

(a) Notices Generally. All notices and other communications provided for herein
must be in writing and delivered in Electronic Format (subject to
Section 10.5(b) below), by hand or overnight courier service to the Loan Parties
and Lender at the respective address set forth on Schedule 10.5. Notices sent by
hand or overnight courier service are deemed to have been given when received.

(b) Electronic Format Communications. Notices and other communications to Lender
hereunder may be delivered or furnished in Electronic Format pursuant to
procedures approved by Lender. Lender or Borrower may in its discretion agree to
accept notices and other communications hereunder in Electronic Format pursuant
to procedures approved by the receiving party; provided that approval of such
procedures may be limited to particular notices or communications.
Notwithstanding anything to the contrary contained herein, any notices or other
communication sent to either Borrower or Lender by Electronic Format shall only
be deemed given and shall only be effective upon acknowledgement of notice of
receipt by the recipient.

 

60



--------------------------------------------------------------------------------

(c) Change of Address, etc. Any party may change its address, e-mail address or
facsimile number for notices and other communications hereunder by notice to the
other parties given in accordance with this Section 10.5.

10.6 Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held invalid or unenforceable in whole or in part
in any jurisdiction such provision will, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

10.7 Duration; Survival. All representations and warranties of Loan Parties
contained herein or made in connection herewith survive the making of the Loan
or, to the extent explicitly set forth in any Loan Document, payment in full of
the Obligations, and are not waived by the execution and delivery of this
Agreement, any investigation by Lender, or the making of the Loan. All covenants
and agreements of Loan Parties contained herein will continue in full force and
effect from and after the date hereof until termination of the Lender’s
Commitment and payment in full of the Obligations. All covenants and agreements
of Borrower contained in any Loan Document relating to the payment of increased
costs, additional compensation, expenses or indemnification survive payment in
full of the Obligations.

10.8 Prior Understanding. This Agreement and the other Loan Documents supersede
all prior understandings and agreements, whether written or oral, between the
parties hereto and thereto relating to the transactions provided for herein and
therein, including any prior confidentiality agreements and commitments. This
Agreement (including the documents and instruments referred to herein)
constitutes the entire agreement and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.

10.9 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement are
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of Lender.
Lender may, at its own cost, make assignments of or sell participations in all
or any part of the Loan. Upon surrender of any note subject to such assignment,
Borrower shall promptly execute and deliver a replacement note to the assignee
in an amount equal to the amount of the Loan assumed by it and a new note to the
assignor in an amount equal to the Loan retained by it. Nothing in this
Agreement, expressed or implied, may be construed to confer upon any Person
(other than the parties hereto, their respective successors, assigns and
participants permitted hereby, and, to the extent expressly contemplated hereby,
the Related Parties of Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

61



--------------------------------------------------------------------------------

(b) Certain Pledges; Successors and Assigns Generally. Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment will release Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for Lender as a party
hereto.

10.10 Treatment of Certain Information; Confidentiality. Lender agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to any Affiliates and Related Parties of Lender, provided that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential;
(b) to the extent required or requested by any regulatory authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority); (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
hereto; (e) in connection with the exercise of any remedies under any Loan
Document or any action or proceeding relating to any Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.10, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to Borrower and its obligations, this Agreement or payments hereunder; (g) on a
confidential basis to (i) any rating agency in connection with rating Borrower
any other Loan Parties, or any Affiliate of Borrower or any Loan Party, or the
credit facility provided for herein or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facility provided for herein; (h) with the consent of
Borrower, or any other Loan Party whose consent is required; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 10.10, or (y) becomes available to Lender or any of its
Affiliates on a not confidential basis from a source other than Borrower or the
other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.10 is considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain confidentiality as such Person could accord to its own
confidential information.

10.11 Counterparts; Integration; Effectiveness; Electronic Execution. This
Agreement may be executed in counterparts, each of which constitutes an
original, but all of which when taken together constitute a single contract.
This Agreement, the other Loan Documents, and any separate letter agreements
with respect to fees payable to Lender, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement becomes effective only when Lender (i) executes this
Agreement, and (ii) Lender receives counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
Electronic Format is as effective as delivery of a manually executed counterpart
of this Agreement, provided that Lender retains the right to require delivery of
an original signature page in addition to any signature delivered via Electronic
Format.

 

62



--------------------------------------------------------------------------------

10.12 Exceptions. The representations and warranties and covenants contained
herein are independent of each other, and no exception to any representation,
warranty or covenant will be deemed to be an exception to any other
representation, warranty or covenant contained herein unless expressly provided,
nor will any such exceptions be deemed to permit any action or omission that
could be in contravention of applicable Law.

10.13 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and benefit of Loan Parties and Lender. No trust fund is
created by this Agreement and no other Persons or entities will have any right
of action under this Agreement or any right against Lender to obtain any
proceeds of the Loan.

10.14 Authority to File Notices. Borrower appoints Lender as its
attorney-in-fact, with full power of substitution, to file for record, at
Borrower’s cost and expense and in Borrower’s name, any notices that Lender
considers reasonably necessary or desirable to protect the Collateral; such
appointment is coupled with an interest and is irrevocable.

10.15 Signs; Publicity. Borrower may, at Borrower’s expense, erect a sign or
signs as reasonably approved by Lender upon the Land and Improvements at any
reasonable location indicating the source of the development and construction
financing. The announcement of, and the issuance of any publicity with respect
to, the Loan and the transactions contemplated hereby will be subject to the
prior written approval of Lender. To the extent permitted by Law and at the
request of Lender, Borrower will install, at Borrower’s expense, a sign(s) of
Lender’s choosing on the Land, stating that construction financing is provided
by Lender. Any such sign(s) will be located at or near the entrance to the
project or at another mutually acceptable location which will permit the viewing
of the sign(s) by the public.

10.16 Interpretation. In the event of a conflict between the terms of the other
Loan Documents and the terms of this Agreement, the terms of this Agreement
control.

10.17 Status of Parties. It is understood and agreed that the relationship of
the parties hereto is that of borrower and lender and that nothing contained
herein or in any of the other Loan Documents will be construed to constitute a
partnership, joint venture or co-tenancy among Loan Parties or Lender.

10.18 Brokerage Fee. Loan Parties represent to Lender that no broker or other
Person is entitled to a brokerage fee or commission as a result of Loan Parties’
actions or undertakings in connection with the financing of the Improvements and
agree to hold Lender harmless from all claims for brokerage commissions which
may be made as a result of such actions or undertakings, if any.

10.19 GOVERNING LAW; JURISDICTION; ETC.

(a) GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSIES, DISPUTES OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
ARE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF FLORIDA WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.

 

63



--------------------------------------------------------------------------------

(b) JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, CONTRACT, TORT OR OTHERWISE, AGAINST
LENDER OR ANY RELATED PARTY OF LENDER, IN ANY WAY RELATING TO ANY LOAN DOCUMENT
OR TRANSACTIONS RELATED TO ANY LOAN DOCUMENT, IN ANY FORUM OTHER THAN THE COURTS
OF THE COMMONWEALTH OF PENNSYLVANIA SITTING IN PHILADELPHIA COUNTY, OR OF THE
UNITED STATES DISTRICT COURT OF THE EASTERN DISTRICT OF PENNSYLVANIA OR ANY
STATE OR FEDERAL COURT WHERE THE PROJECT IS LOCATED, AND ANY APPELLATE COURT
FROM ANY THEREOF. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
PENNSYLVANIA OR FLORIDA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING IS CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN ANY LOAN DOCUMENT AFFECTS ANY RIGHT THAT
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 10.19. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.5, EXCEPT THAT PROCESS
MAY NOT BE SERVED BY ELECTRONIC MEANS. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

10.20 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

64



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON COULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.20.

10.21 USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal Law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when Borrower opens an account,
the bank will ask for the business name, business address, taxpayer identifying
number and other information that will allow the bank to identify Borrower, such
as organizational documents. For some businesses and organizations, the bank may
also need to ask for identifying information and documentation relating to
certain individuals associated with the business or organization.

10.22 Time of Essence. Time is of the essence with respect to each obligation of
Loan Parties and Lender hereunder.

[SIGNATURE PAGES FOLLOW]

 

65



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO CONSTRUCTION LOAN AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement under seal, intending to be legally
bound, as of the day and year first above written.

 

ATTEST/WITNESS:     BORROWER:     GGT CRESCENT GATEWAY FL VENTURE, LLC, a
Delaware limited liability company       By:   Crescent Gateway Venture, LLC, a
Delaware limited liability company, its Operating Member         By:   Crescent
Communities, LLC, a Georgia limited liability company, its Manager /S/ Davette
H. Harper         By:   /S/ Brian J. Natwick    (SEAL) Name: Davette H. Harper  
        Name: Brian J. Natwick Title: Sr Admin Assistant           Title:
President- Multifamily Division

 

ATTEST/WITNESS:     LENDER:     PNC BANK, NATIONAL ASSOCIATION /S/ Jo-Ann E.
Randazzo     By:   /S/ Alice Endres Name: Jo-Ann E. Randazzo       Name: Alice
Endres Title: Sales Admin – PNC       Title: Assistant Vice President



--------------------------------------------------------------------------------

BORROWER ACKNOWLEDGMENT

 

STATE OF North Carolina    )       )    ss: COUNTY OF Mecklenburg    )   

On this, the 24th day of January, 2014, before me, a Notary Public, the
undersigned officer, personally appeared Brian J. Natwick, who acknowledged
himself to be the President-Multifamily Division of Crescent Communities, LLC, a
Georgia limited liability company, Manager of Crescent Gateway Venture, LLC, a
Delaware limited liability company, Operating Member of GGT CRESCENT GATEWAY FL
VENTURE, LLC, a Delaware limited liability company and that he, in such capacity
being authorized to do so, executed the foregoing instrument for the purposes
therein contained by signing on behalf of said limited liability company, as
such officer, in such limited liability company’s capacity as Manager of
Crescent Gateway Venture, LLC, Operating Member of GGT CRESCENT GATEWAY FL
VENTURE, LLC.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/S/ Davette H. Harper

Notary Public

My commission expires: November 27, 2016



--------------------------------------------------------------------------------

LENDER ACKNOWLEDGMENT

 

STATE OF North Carolina    )       )    ss: COUNTY OF Mecklenburg    )   

On this, the 28th day of January, 2014, before me, a Notary Public, the
undersigned officer, personally appeared Alice Endres, who acknowledged herself
to be an Assistant Vice President of PNC Bank, National Association, a national
banking association, and that she, in such capacity, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
on behalf of said national banking association.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/S/ Stephanie O’Madigan Notary Public

My commission expires: August 22, 2015



--------------------------------------------------------------------------------

SCHEDULE 4.31

SCHEDULE OF POST-CLOSING ITEMS

[Omitted as not necessary to an understanding of the Agreement]

SCHEDULE 8.10

CONSENTS AND APPROVALS

[Omitted as not necessary to an understanding of the Agreement]

SCHEDULE 8.17

DEVELOPMENT BUDGET

[Omitted as not necessary to an understanding of the Agreement]

SCHEDULE 10.5

NAMES, ADDRESSES, TELEPHONE NUMBERS, FACSIMILE NUMBERS AND

E-MAIL ADDRESSES OF LOAN PARTIES AND LENDERS

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 2.4(A)

FORM OF EXTENSION NOTICE]

[Omitted as not necessary to an understanding of the Agreement]

 

EXHIBIT 2.4(A) - 1



--------------------------------------------------------------------------------

EXHIBIT 2.4(B)

FORM OF CERTIFICATE OF DEBT SERVICE COVERAGE RATIO

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 3.2 - A

LOAN INTEREST RATE REQUEST

[OPTION A: NOTICE OF CONVERSION TO OR

ELECTION OF LIBOR OPTION]

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 4.5

INSURANCE REQUIREMENTS:

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 4.8

INTENTIONALLY OMITTED

EXHIBIT 6.1

REQUEST FOR DISBURSEMENT

[Omitted as not necessary to an understanding of the Agreement]

 

EXHIBIT 6.1 - 1



--------------------------------------------------------------------------------

EXHIBIT 6.2(A)

OFF-SITE STORED MATERIALS REQUIREMENTS

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 6.2(B)

STORED MATERIALS INVENTORY

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 6.2(C)

STORED MATERIALS AFFIDAVIT

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 6.4

ITEMS TO BE DELIVERED PRIOR TO CLOSING

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 6.5(A)

ITEMS TO BE DELIVERED PRIOR TO INITIAL AND SUBSEQUENT

CONSTRUCTION DISBURSEMENTS

[Omitted as not necessary to an understanding of the Agreement]

 

EXHIBIT 6.5(A)



--------------------------------------------------------------------------------

EXHIBIT 6.5(A) - 1

FORM OF GENERAL CONTRACTOR’S CONSENT

[Omitted as not necessary to an understanding of the Agreement]

SCHEUDLE 1

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 6.5(A) - 2

FORM OF ARCHITECT’S [AND ENGINEER’S] CONSENT

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 6.5(A) - 3

FORM OF CERTIFICATE OF ARCHITECT [AND ENGINEER]

[Omitted as not necessary to an understanding of the Agreement]

SCHEDULE I

[Omitted as not necessary to an understanding of the Agreement]

 

EXHIBIT 6.5(A) - 3



--------------------------------------------------------------------------------

EXHIBIT 6.5(B)

DATE DOWN ENDORSEMENT OR OTHER EVIDENCE OF A CONTINUING TITLE

INSURED FIRST MORTGAGE LIEN

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 7.2

FINANCIAL REPORTS

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 7.2(A)

INSTRUCTIONS FOR FINANCIAL REPORTING

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 7.2(B)

FINANCIAL REPORTING CERTIFICATE

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT 7.2(C)

FORM OF QUARTERLY COMPLIANCE CERTIFICATE (BORROWER)

[Omitted as not necessary to an understanding of the Agreement]

 

EXHIBIT 7.2(C)



--------------------------------------------------------------------------------

EXHIBIT 7.2(D)

FORM OF QUARTERLY COMPLIANCE CERTIFICATE (GUARANTOR)

[Omitted as not necessary to an understanding of the Agreement]

 

EXHIBIT 7.2(D)